 



Exhibit 10.1

 
 

FOURTH AMENDED AND RESTATED LOAN AGREEMENT

between

NATURAL GAS SERVICES GROUP, INC.

and

WESTERN NATIONAL BANK

Dated as of March 14, 2005

 
 

 



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED LOAN AGREEMENT

     This Fourth Amended and Restated Loan Agreement, dated as of March 14,
2005, made and entered into by and among Natural Gas Services Group, Inc., a
Colorado corporation (the “Borrower”), and Screw Compression Systems, Inc., a
Texas corporation (the “Guarantor”), and Western National Bank, a national
banking association (the “Lender”).

Recitals

     WHEREAS, the Borrower, the Guarantor, and the Lender are parties to that
certain Third Amended and Restated Loan Agreement, dated as of January 3, 2005
(said Third Amended and Restated Loan Agreement being referred to herein as the
“Prior Loan Agreement”);

     WHEREAS, pursuant to the Prior Loan Agreement, the Borrower is now indebted
to the Lender as evidenced by (i) that certain Term Promissory Note dated
January 3, 2005, in the original principal amount of $8,000,000.00, (ii) that
certain Revolving Line of Credit Promissory Note dated January 3, 2005, in the
original principal amount of $2,000,000.00; (iii) that certain Term Promissory
Note, dated November 3, 2003, in the original principal amount of $7,521,109.00,
and (v) that certain Advancing Line of Credit Promissory Note, dated November 3,
2003, in the original principal amount of $10,000,000.00, as modified by
documents dated effective as of December 15, 2004.

     WHEREAS, Guarantor is now indebted to Lender as evidenced by that certain
Term Promissory Note dated January 3, 2005, in the original principal amount of
$1,415,836.00 (“the Oklahoma Term Promissory Note”).

     WHEREAS, the Borrower has requested that the Lender make additional loans
to the Borrower, evidenced by (i) a $10,000,000.00 Multiple Advance Term
Promissory Note and (ii) a $1,500,000.00 Multiple Advance Term Promissory Note
pursuant to this Fourth Amended and Restated Loan Agreement; and

     WHEREAS, the Bank is agreeable to the Borrower’s requests but only upon and
subject to the terms and provisions which are hereinafter specified.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the parties hereto hereby agree as follows:

ARTICLE I
Definitions

     1.1 Defined Terms. In addition to the terms defined in the preamble and
elsewhere in this Agreement, the following terms shall have the following
meanings:

 



--------------------------------------------------------------------------------



 



     “Advance” means any loan disbursement to or on behalf of Borrower under any
of the Loan Papers, including, without limitation, all amounts initially
advanced under the Notes and all Subsequent Advances.

     “Advance Note” means the $10,000,000.00 Advancing Line of Credit Promissory
Note described in Section 2.1(g) hereof, as the same may be renewed, extended,
increased or otherwise modified from time to time.

     “Affiliate” means, as to any person, (a) any other person (other than a
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such person or (b) any person who is a
director, officer or partner (i) of such person, (ii) of any Subsidiary of such
person or (iii) of any person described in the preceding clause (a). For
purposes of this definition, “control” of a person means the power, directly or
indirectly, either to (i) vote 10% or more of the securities having ordinary
voting power for the election of directors of such person or (ii) direct or
cause the direction of the management and policies of such person whether by
contract or otherwise.

     “Agreement” means this Fourth Amended and Restated Loan Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

     “Bank Liens” means Liens in favor of the Lender, securing all or any
portion of the Obligations, including, but not limited to, Rights in any
Collateral created in favor of the Lender, whether by mortgage, pledge,
hypothecation, assignment, transfer or other granting or creation of Liens.

     “Borrowing Base” means at any date the amount set forth in line M in the
Gross Assets Available for Borrowing Base Calculation, as determined pursuant to
and in accordance with Section 2.3 and Exhibit I of this Agreement at such date.

     “Business Day” means every day on which Lender is open for banking
business.

     “Change of Control” means the occurrence after the date of this Agreement
of any circumstance or event in which (i) a person shall cause or bring about
(through solicitation of proxies or otherwise) the removal or resignation of a
majority of the members of the Board of Directors of the Borrower serving in
such capacity on the date of this Agreement or a person causes or brings about
(through solicitation of proxies or otherwise) an increase in the size of the
existing Board of Directors of the Borrower such that the existing members of
the Board of Directors thereafter represent a minority of the total number of
persons comprising the entire Board; or (ii) a person, including a “group” as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the
beneficial owner of shares of any class of stock of the Borrower having thirty
percent (30%) or more of the total number of votes that may be cast for the
election of directors of the Borrower.

     “Collateral” means any and all property, tangible or intangible, now
existing or hereafter acquired, mortgaged, pledged, assigned or otherwise
encumbered by the Borrower, the Subsidiaries or any other person to or for the
benefit of the Lender pursuant to any of the Loan Papers now or hereafter
executed and delivered by the

2



--------------------------------------------------------------------------------



 



Borrower or any of its Subsidiaries or any other person to secure the payment
and performance of the Notes and obligations of the Borrower hereunder or under
any of the other Loan Papers, as any such Loan Paper may be amended,
supplemented or otherwise modified from time to time.

     “Consolidated Cash Flow” means, with respect to any period of calculation
thereof, the sum of (i) the consolidated pre-tax net income (or loss), less
actual taxes paid, from continuing operations of the Borrower and its
Subsidiaries during such period (excluding extraordinary income but including
extraordinary expenses), plus (ii) depreciation, depletion, amortization and
interest expenses deducted in determining consolidated net income (or loss) of
the Borrower and its Subsidiaries during such period, all determined on a
consolidated basis.

     “Consolidated Current Ratio” means the ratio of (i) the sum of the current
assets of the Borrower and its Subsidiaries to (ii) the sum of the current
liabilities of the Borrower and its Subsidiaries, all determined on a
consolidated basis.

     “Consolidated Debt” means at a particular date the total Debt of the
Borrower and its Subsidiaries, determined on a consolidated basis.

     “Consolidated Fixed Charges” means, with respect to any period of
calculation thereof, the sum of (a) the aggregate principal amount of all Debt
of the Borrower and its Subsidiaries paid or due and payable during such period
plus (b) all interest, including, without limitation, imputed interest in
connection with Financing Leases, paid or accrued by the Borrower and its
Subsidiaries during such period; provided, however, that any principal amount of
Debt and any interest payable in one fiscal period and paid in another shall not
be twice included in Consolidated Fixed Charges.

     “Consolidated Intangible Assets” means those assets of the Borrower and its
Subsidiaries, determined on a consolidated basis, that would be classified as
intangible assets in accordance with generally accepted accounting principles,
but in any event including, without limitation, (i) deferred assets, other than
prepaid insurance and prepaid taxes; (ii) patents, copyrights, trademarks,
tradenames, franchises, goodwill, experimental expenses and other similar assets
which would be classified as intangible assets on a balance sheet of such
person, prepared in accordance with generally accepted accounting principles;
(iii) unamortized debt discount and expense, and unamortized organization and
reorganization expense; and (iv) assets located, and notes and receivables due
from obligors domiciled, outside of the United States.

     “Consolidated Tangible Net Worth” means at a particular date (i) the sum of
(a) all amounts which would be included under stockholders’ equity, on a
consolidated balance sheet of the Borrower and its Subsidiaries and (b) the
outstanding principal amount of the Subordinated Notes, less (ii) the sum of the
aggregate book value of Consolidated Intangible Assets, all determined on a
consolidated basis.

     “Contractual Obligation” means, as to any person, any provision of any
security issued by such person or of any agreement, instrument or other
undertaking to which such person is a party or by which it or any of its
property is bound.

-3-



--------------------------------------------------------------------------------



 



     “Debt” means, for the Borrower and any Subsidiary, at any particular date,
and without duplication, the sum at such date of (i) all indebtedness of such
person for borrowed money or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices) for which such
person is liable, contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which such person otherwise assures a creditor against loss;
(ii) all obligations of such person under leases which shall have been, or
should have been, in accordance with generally accepted accounting principles,
recorded as capital leases in respect of which such person is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such person otherwise assures a creditor against loss,
(iii) unfunded vested benefits under each ERISA Plan; (iv) all indebtedness and
other liabilities secured by any Lien on any property owned by such person even
though such person has not assumed or otherwise become liable for payment
thereof; (v) all obligations of such person in respect of letters of credit,
acceptances or similar obligations issued or created for the account of such
person; and (vi) indebtedness of such person evidenced by a bond, debenture,
note or similar instrument, excluding, however, the Subordinated Notes.

     “Environmental Complaint” means any complaint, request for information,
summons, order, demand, citation, notice or other written communication from any
person or Governmental Authority with respect to the existence or alleged
existence of a violation of any Requirement of Law or liability resulting from
any air emission, water discharge, noise emission, asbestos, Hazardous Substance
or any other environmental, health or safety matter at, upon, under or within
any of the property owned, operated or used by the Borrower or any of its
Subsidiaries.

     “ERISA Plan” shall have the meaning given to such term as set forth in
Section 4.15 of this Agreement.

     “Event of Default” shall have the meaning given to such term as set forth
in Section 7.1 of this Agreement.

     “Financing Lease” means any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
generally accepted accounting principles to be capitalized on a balance sheet of
the lessee.

     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

     “Assets Available for Borrowing Base Calculation” shall have the meaning
given to such term as set forth in Section 2.3(b) of this Agreement.

     “Hazardous Substance” shall have the meaning given to such term as set
forth in Section 4.20 of this Agreement.

     “Highest Lawful Rate” means the maximum rate of interest (or, if the
context so requires, an amount calculated at such rate) which Lender is allowed
to contract for,

4



--------------------------------------------------------------------------------



 



charge, take, reserve or receive under applicable law after taking into account,
to the extent required by applicable law, any and all relevant payments or
charges under the Loan Papers.

     “Letters of Credit” means those certain Letters of Credit dated January 3,
2005, issued by Lender to Borrower in the aggregate original principal amount of
$2,000,000.00, which Letters of Credit secure Borrower’s performance under the
SCS Notes.

     “Lien” means any interest in property securing an obligation owed to, or a
claim by, a person other than the owner of the property, whether such interest
is based on the common law, statute or contract, including, but not limited to,
a lien or security interest arising from any mortgage, encumbrance, pledge,
hypothecation, assignment, deposit arrangement, or preference, priority or other
security agreement (including, without limitation, any conditional sale or other
title retention agreement or trust receipt or a lease, consignment or bailment
for security purposes). The term “Lien” shall also include reservations,
exceptions, encroachments, easements, rights of way, covenants, conditions,
restrictions, leases and other title exceptions and encumbrances affecting
property.

     “Loan Papers” means (i) this Agreement, (ii) the Notes and (iii) any and
all notes, mortgages, deeds of trust, security agreements, pledge agreements,
financing statements, guaranties, and other agreements, documents, certificates,
letters and instruments ever delivered or executed pursuant to, or in connection
with, this Agreement, whether existing on the date hereof or thereafter created,
as any of the same may hereafter be amended, supplemented, extended or restated.

     “Material Adverse Effect” means any set of circumstances or events which
(i) has, will or could reasonably be expected to have any material adverse
effect upon the validity or enforceability of this Agreement or any of the other
Loan Papers or the Rights or remedies of the Lender hereunder or thereunder;
(ii) is or could reasonably be expected to be material and adverse to the
financial condition, business, operations, property or prospects of the Borrower
or any of its Subsidiaries; (iii) will or could reasonably be expected to impair
the ability of the Borrower or any of its Subsidiaries to perform its respective
obligations under the terms and conditions of any of the Loan Papers to which it
is a party; or (iv) will or could reasonably be expected to cause an Event of
Default.

     “Material Agreement” of any person means any material written or oral
agreement, contract, commitment, arrangement or understanding to which such
person is a party, by which such person is directly or, to such person’s
knowledge, indirectly bound, or to which any asset of such person may be
subject, which is not cancelable by such person upon 30 days or less notice
without liability for further payment other than nominal penalties, excluding,
however, such agreements, contracts, commitments, arrangements or understandings
pursuant to which the subject matter thereof does not exceed $50,000.00 in the
aggregate.

     “Multiple Advance Term Promissory Notes” means, collectively, the
$10,000,000.00 Multiple Advance Term Promissory Note and the $1,500,000.00
Multiple Advance Term Promissory Note.

-5-



--------------------------------------------------------------------------------



 



     “$10,000,000.00 Multiple Advance Term Promissory Note” means the Multiple
Advance Term Promissory Note described in Section 2.1(a) hereof, as the same may
be renewed, extended, increased or otherwise modified from time to time.

     “$1,500,000.00 Multiple Advance Term Promissory Note” means the Multiple
Advance Term Promissory Note described in Section 2.1(b) hereof, as the same may
be renewed, extended, increased or otherwise modified from time to time.

     “Note” or “Notes” means the individual or collective reference, as the
context may require, to the Advance Note, Revolving Line of Credit Promissory
Note, the $7,521,109.00 Term Promissory Note, the $8,000,000.00 Term Promissory
Note, the Oklahoma Term Promissory Note, the $10,000,000.00 Multiple Advance
Term Promissory Note and the $1,500,000.00 Multiple Advance Term Promissory
Note.

     “Obligations” means the unpaid principal of and interest on the Notes and
all other present and future indebtedness, obligations and liabilities of the
Borrower and any of its Subsidiaries to the Lender, and all renewals,
rearrangements and extensions thereof, or any part thereof, now or hereafter
owed to Lender by the Borrower or any of its Subsidiaries, whether arising from,
by virtue of, or pursuant to any Loan Paper, or otherwise, together with all
interest accruing thereon and all costs, expenses and attorneys’ fees incurred
in the enforcement or collection thereof, and whether such indebtedness,
obligations and liabilities are direct, indirect, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several or were, prior to acquisition
thereof by Lender, owed to some other person.

     “Prime Rate” means that variable rate of interest per annum published in
the Money Rates section of The Wall Street Journal as its “prime rate”. If the
Money Rates section of The Wall Street Journal does not have a rate designated
by it as its “prime rate,” then the “Prime Rate” shall be deemed to be the
variable rate of interest per annum which is the general reference rate
designated by the Lender as its “reference rate”, “base rate” or other similar
rate and which is comparable to the “Prime Rate” as described above. The Prime
Rate is used by Lender as a general reference rate of interest, taking into
account such factors as Lender may deem appropriate, it being understood that it
is not necessarily the lowest or best rate actually charged to any customer and
that Lender may make various commercial or other loans at rates of interest
having no relationship to such rate.

     “Relevant Environmental Law” means any and all foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirements
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health, wildlife or the
environment, as now or may at any time hereafter be in effect.

     “Requirement of Law” means, as to any person, the certificate and articles
of incorporation and bylaws, articles of organization, regulations or other
organizational or governing documents of such person, and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such person or any of its
property or to which such person or any of its property is subject.

6



--------------------------------------------------------------------------------



 



     “Revolving Line of Credit Promissory Note” means the $2,000,000.00
Revolving Line of Credit Promissory Note described in Section 2.1(e) hereof, as
the same may be renewed, extended, increased or otherwise modified from time to
time.

     “Rights” means rights, remedies, powers, privileges and benefits.

     “SCS Notes” means the promissory notes, dated January 3, 2005, issued by
the Borrowers to Paul D. Hensley, Jim Hazlett and Tony Vohjesus, in connection
with the Borrower’s purchase from such individuals of all of the outstanding
capital stock of Guarantor.

     “Subsequent Advance” means any disbursement to or on behalf of Borrower
after the initial Advance under the Advance Note or the Revolving Line of Credit
Promissory Note pursuant to the provisions of Section 2.1 and Section 2.2
hereof.

     “Subordinated Notes” means the Series A 10% Subordinated Notes due
December 31, 2006 in the aggregate outstanding principal amount of $1,443,886.00
outstanding as of November 30, 2004, issued by NGE Leasing, Inc., a former
Subsidiary of the Borrower which has now merged with Borrower.

     “Subsidiary” means, as to the Borrower or any other designated person, a
corporation, partnership, limited liability company or other entity of which
shares of stock or other ownership interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors,
managers or other governing body of such corporation, partnership, limited
liability company or other entity are at the time owned, or the management of
which is otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by the Borrower or such other designated person.

     “Term Promissory Notes” means, collectively, the $8,000,000.00 Term
Promissory Note and the $7,521,109.00 Term Promissory Note.

     “$1,415,836.00 Oklahoma Term Promissory Note” means the Term Promissory
Note from Guarantor to Lender (“the Oklahoma Term Promissory Note”) described in
Section 2.1(d) hereof, as the same may be renewed, extended, increased or
otherwise modified from time to time.

     “$8,000,000.00 Term Promissory Note” means the Term Promissory Note
described in Section 2.1(c) hereof, as the same may be renewed, extended,
increased or otherwise modified from time to time.

     “$7,521,109.00 Term Promissory Note” means the Term Promissory Note
described in Section 2.1(f) hereof, as the same may be renewed, extended,
increased or otherwise modified from time to time.

     1.2 Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the

-7-



--------------------------------------------------------------------------------



 



purposes of this Agreement or any other Loan Paper, such determination,
consolidation or computation shall be made in accordance with generally accepted
accounting principles consistently applied, except where such principles are
inconsistent with the requirements or definitions of this Agreement.

     1.3 Directly or Indirectly. When any provision in this Agreement refers to
action to be taken by any person, or which such person is prohibited from
taking, such provision shall be applicable where the action in question is taken
directly or indirectly.

     1.4 Plural and Singular Forms. The definitions given to terms defined
herein shall be equally applicable to both the singular and plural forms of such
terms.

     1.5 References. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and section,
subsection, schedule and exhibit references are to this Agreement unless
otherwise specified.

ARTICLE II
Amount and Terms of Loans; Subordination

     2.1 The Loans. Subject to and upon the terms and conditions and relying on
the representations and warranties contained in this Agreement, Lender agrees to
make loans to the Borrower as follows:

          (a) $10,000,000.00 Multiple Advance Term Note. Contemporaneously with
the execution and delivery hereof, the Borrower shall execute and deliver to the
Lender the promissory note in the form of Exhibit A hereto in the original
principal amount of $10,000,000.00. Subject to and upon the terms and conditions
of this Agreement and this Note, the Borrower may, at any time and from time to
time during the period commencing on the date of this Note and ending at the
close of business on March 14, 2006, request one or more Advances and borrow
(without the ability to reborrow amounts paid under this Note) under this Note;
provided, however, and notwithstanding the face amount of this Note, without the
prior written consent of Lender in its sole discretion, the cumulative aggregate
principal amount of all Advances under this Note shall never exceed the lesser
of (i) $10,000,000.00 or (ii) the amount available for Advance under this Note,
the Advance Note, the $1,500,000.00 Multiple Advance Term Promissory Notes, and
Revolving Line of Credit Promissory Note as determined in accordance with and
set forth in line O in the Gross Assets Available for Borrowing Base
Calculation. This Note shall mature as provided therein and shall bear interest
on the unpaid principal amount thereof from time to time outstanding at the
applicable interest rate per annum as provided in said note. Principal and
interest on this Note shall be payable in the manner and on the dates specified
therein. This Note, including the loans evidenced thereby, is a multiple advance
term loan facility and shall not be construed as a revolving line of credit as
reborrowings are not permitted.

          (b) $1,500,000.00 Multiple Advance Term Note. Contemporaneously with
the execution and delivery hereof, the Borrower shall execute and deliver to the

8



--------------------------------------------------------------------------------



 



Lender the promissory note in the form of Exhibit B hereto in the original
principal amount of $1,500,000.00. Subject to and upon the terms and conditions
of this Agreement and the this Note, the Borrower may, at any time and from time
to time during the period commencing on the date of this Note and ending at the
close of business on March 14, 2006, request one or more Advances and borrow
(without the ability to reborrow amounts paid under this Note) under this Note;
provided, however, and notwithstanding the face amount of this Note, without the
prior written consent of Lender in its sole discretion, the cumulative aggregate
principal amount of all Advances under this Note shall never exceed the lesser
of (i) $1,500,000.00 or (ii) the amount available for Advance under this Note,
the Advance Note, the $10,000,000.00 Multiple Advance Term Promissory Notes, and
Revolving Line of Credit Promissory Note as determined in accordance with and
set forth in line O in the Gross Assets Available for Borrowing Base
Calculation. This Note shall mature as provided therein and shall bear interest
on the unpaid principal amount thereof from time to time outstanding at the
applicable interest rate per annum as provided in said note. Principal and
interest on this Note shall be payable in the manner and on the dates specified
therein. This Note, including the loans evidenced thereby, is a multiple advance
term loan facility and shall not be construed as a revolving line of credit as
reborrowings are not permitted.

          (c) $8,000,000.00 Term Loan. Pursuant to the Prior Loan Agreement,
Borrower executed and delivered to the Lender the promissory note in the form of
Exhibit C hereto in the original principal amount of $8,000,000.00. The Term
Promissory Note shall mature on the date stated therein and shall bear interest
on the unpaid principal amount thereof from time to time outstanding at the
applicable interest rate per annum as provided in said Note. Principal and
interest on the Term Promissory Note shall be payable in the manner and on the
dates specified therein.

          (d) Oklahoma Term Loan. Pursuant to the Prior Loan Agreement, the
Guarantor executed and delivered to the Lender the promissory note in the form
of Exhibit D hereto in the original principal amount of $1,415,836.00, secured
by Real Estate Mortgage dated January 3, 2005, in the form of Exhibit H hereto
and recorded in Rogers County, Oklahoma. The Oklahoma Term Promissory Note shall
mature on the date stated therein and shall bear interest on the unpaid
principal amount thereof from time to time outstanding at the applicable
interest rate per annum as provided in said Note. Principal and interest on the
Oklahoma Term Promissory Note shall be payable in the manner and on the dates
specified therein. The Oklahoma Term Promissory Note shall be guaranteed by
Borrower, as evidenced by the Guaranty Agreement in the form of Exhibit M
hereto.

          (e) Revolving Line of Credit Loan. Pursuant to the Prior Loan
Agreement, the Borrower executed and delivered to the Lender the promissory note
in the form of Exhibit E hereto, in the original principal amount of
$2,000,000.00, which note is given in renewal and extension, but not in
extinguishment, of the outstanding balance of that certain Revolving Line of
Credit Note dated May 28, 2004, in the original principal amount of $750,000.00.
The outstanding principal balance of said Note on the date of this Agreement is
$1,983,529.79. All amounts outstanding under the Revolving Line of Credit
Promissory Note on the date of this Agreement shall be deemed to be Advances
made under and pursuant to this Agreement, and the Revolving Line of Credit
Promissory Note is and shall remain in full force and effect in

-9-



--------------------------------------------------------------------------------



 



accordance with the terms thereof, subject in all respects to the terms of this
Agreement and the other Loan Papers. Subject to and upon the terms and
conditions of this Agreement and the Revolving Line of Credit Promissory Note,
the Borrower may request one or more Advances and borrow, prepay and reborrow at
any time and from time to time under the Revolving Line of Credit Promissory
Note; provided, however, the aggregate principal amount of all Advances
outstanding at any one time under the Revolving Line of Credit Promissory Note
shall never exceed the lesser of (i) $2,000,000.00 or (ii) the amount available
for Advance under the Revolving Line of Credit Promissory Note as determined in
accordance with and as set forth in line Q in the Gross Assets Available for
Borrowing Base Calculation. The Revolving Line of Credit Promissory Note shall
mature on the date stated therein and shall bear interest on the unpaid
principal amount thereof from time to time outstanding at the applicable
interest rate per annum as provided in said note. Principal and interest on the
Revolving Line of Credit Promissory Note shall be payable in the manner and on
the dates specified therein.

          (f) $7,521,109.00 Term Loan. Pursuant to the Prior Loan Agreement,
Borrower executed and delivered to the Lender the promissory note in the form of
Exhibit F hereto in the original principal amount of $7,521,109.00, in renewal,
extension, rearrangement and consolidation of the Borrower’s then existing
indebtedness to Lender. The payment provisions of said note were modified as of
January 3, 2005, as evidenced by the Modification Agreement in the form of
Exhibit F-1 hereto. The $7,521,109.00 Term Promissory Note shall mature on the
date stated therein and shall bear interest on the unpaid principal amount
thereof from time to time outstanding at the applicable interest rate per annum
as provided in said note. Principal and interest on the $7,521,109.00 Term
Promissory Note shall be payable in the manner and on the dates specified
therein.

          (g) Advancing Line of Credit Loan. Pursuant to the Second Amended and
Restated Loan Agreement dated November 3, 2003, Borrower executed and delivered
to the Lender the promissory note in the form of Exhibit G hereto in the
original principal amount of $10,000,000.00 (“the Advance Note”), which note was
renewed and modified by the Modification Agreement dated December 15, 2004, in
the form of Exhibit G-1 hereto. The outstanding principal balance of said Note
is $6,652,379.00 as of the date of this Loan Agreement. Subject to and upon the
terms and conditions of this Agreement and the Advance Note, the Borrower may,
at any time and from time to time during the period commencing on the date of
the Advance Note and ending at the close of business on December 14, 2005,
request one or more Advances and borrow (without the ability to reborrow amounts
paid under the Advance Note) under the Advance Note; provided, however, and
notwithstanding the face amount of the Advance Note, without the prior written
consent of Lender in its sole discretion, the cumulative aggregate principal
amount of all Advances under the Advance Note shall never exceed the lesser of
(i) $10,000,000.00 or (ii) the sum of the amounts available for Advance under
the Advance Note, the Multiple Advance Term Promissory Notes, and Revolving Line
of Credit Promissory Note as determined in accordance with and set forth in line
O in the Gross Assets Available for Borrowing Base Calculation. The Advance Note
shall mature as provided therein and shall bear interest on the unpaid principal
amount thereof from time to time outstanding at the applicable interest rate per
annum as provided in said note. Principal and interest on the Advance Note shall
be payable in the manner and on the dates specified therein.

10



--------------------------------------------------------------------------------



 



The Advance Note, including the loans evidenced thereby, is a multiple advance
term loan facility and shall not be construed as a revolving line of credit as
reborrowings are not permitted.

     2.2 Procedure For Borrowings. (a) At the time of the initial Advance under
the Advance Note, the Multiple Advance Term Promissory Notes, or the Revolving
Line of Credit Promissory Note, as the case may be, the conditions set forth in
Section 3.1 of this Agreement shall have been satisfied and, with respect to
each Subsequent Advance under the Advance Note, the Multiple Advance Term
Promissory Notes, or the Revolving Line of Credit Promissory Note, the
conditions set forth in Section 3.2 hereof shall have been satisfied at the time
of each such Subsequent Advance. At the time of each request for a Subsequent
Advance under the Advance Note, the Multiple Advance Term Promissory Notes, or
the Revolving Line of Credit Promissory Note, the Borrower shall simultaneously
furnish to the Lender a written notice of borrowing (dated as of the date of the
request for such Subsequent Advance and otherwise being in substantially the
form attached hereto as Exhibit J) confirming (i) the Note under which the
Subsequent Advance has been requested, (ii) the amount of the requested
Subsequent Advance, and (iii) the absence of any Event of Default at the date of
such request. Each request for a Subsequent Advance under the Advance Note, the
Multiple Advance Term Promissory Notes, or the Revolving Line of Credit
Promissory Note must be in the minimum amount of $50,000.00 or the unadvanced
portion of the Note under which the Subsequent Advance has been requested,
whichever is less. Assuming the satisfaction of the conditions set forth in this
Section 2.2, requests for Subsequent Advances under the Advance Note, the
Multiple Advance Term Notes, or the Revolving Line of Credit Promissory Note
will be funded on the same Business Day that Lender receives Borrower’s request
for each such Subsequent Advance; provided that Borrower’s request is received
by the Lender prior to 12:00 noon on the date of any such request.

          (b) The Lender shall maintain in accordance with its usual practice
one or more accounts or other records evidencing the Obligations of the Borrower
to the Lender resulting from each loan made by the Lender from time to time
under the Notes, including the amounts of principal and interest payable and
paid to the Lender from time to time under this Agreement and each respective
Note. The entries made in such accounts or records of the Lender shall be prima
facie evidence of the existence and amounts of the Obligations of the Borrower
and its Subsidiaries therein recorded; provided, however, that the failure of
the Lender to maintain any such accounts or records, or any error therein, shall
not in any manner affect the absolute and unconditional obligation of the
Borrower to repay (with applicable interest) all loans made to the Borrower in
accordance with the terms of this Agreement and the Notes.

     2.3 Borrowing Base. The Borrowing Base shall be determined as follows:

          (a) Initial Borrowing Base. The initial Borrowing Base shall be
$23,020,142.00 during the period from the date hereof to the date on which the
Borrower receives notice of the first redetermination of the Borrowing Base by
the Lender pursuant to Section 2.3(b) and thereafter the amount of the Borrowing
Base shall be the Borrowing Base most recently determined pursuant to
Section 2.3(b).

-11-



--------------------------------------------------------------------------------



 



          (b) Redeterminations of the Borrowing Base.

               (i) No later than forty-five (45) days after the end of each
month, the Borrower shall, at its own expense, furnish to the Bank a borrowing
base calculation (the “Gross Assets Available for Borrowing Base Calculation”)
in the form attached hereto as Exhibit I, which shall be dated as of the end of
each such month.

               (ii) Within fifteen (15) days after it receives each borrowing
base calculation, the Lender may in its sole discretion, but shall not be
obligated to, redetermine the Borrowing Base, and shall notify the Borrower of
the new Borrowing Base, if any; provided, however, if the Lender does not so
notify the Borrower of a new Borrowing Base within such 15-day period, then the
Borrowing Base set forth in the borrowing base calculation furnished to the
Lender by the Borrower pursuant to Section 2.3(b)(i) shall be deemed to be the
redetermined Borrowing Base until a new Borrowing Base is redetermined by the
Lender and notice of such new Borrowing Base is given by the Lender to the
Borrower. Each redetermination of the Borrowing Base shall be made by the Lender
in the exercise of its sole discretion in accordance with the then current
standards and practices of the Lender for similar loans, taking into account
such factors as the Lender may deem appropriate, including, without limitation,
the nature and extent of the Borrower’s interest in the accounts and leases
receivable and inventory upon which the Borrowing Base is then redetermined. The
Lender may in its sole discretion discount the value of any property included in
the redetermination of the Borrowing Base as set forth in a borrowing base
calculation by the same factors utilized by it in discounting the value of
comparable borrowing base assets in comparable transactions for comparable
borrowers.

               (iii) Each delivery by the Borrower to the Lender of a borrowing
base calculation shall be deemed to constitute a representation and warranty by
the Borrower to the Lender that the Borrower and its Subsidiaries have good and
marketable title to the Collateral owned by each of them and described therein,
and that such Collateral is not subject to any Lien other than Bank Liens and
Liens permitted by Section 6.8.

     2.4 Optional and Mandatory Prepayments. (a) The Borrower may at any time
and from time to time prepay any one or all of the Notes, in whole or in part,
without premium or penalty, upon prior or simultaneous irrevocable notice to the
Lender, specifying the Note to be prepaid, the date and the amount of
prepayment. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein. Partial prepayments
shall be in an aggregate principal amount of $20,000.00 or a whole multiple
thereof, or shall equal the aggregate outstanding balance of the Note being
prepaid.

          (b) If the aggregate unpaid principal amount of all Note, except the
Oklahoma Term Promissory Note, s shall at any time exceed the Borrowing Base at
such time, the Lender shall so notify the Borrower, and the Borrower shall,
within fifteen (15) Business Days after such notification, first prepay the
principal of the Revolving Line of Credit Promissory Note in an aggregate amount
at least equal to such excess, together with accrued interest on the amount
prepaid to the date of such prepayment and, to the extent such excess is not
eliminated by the prepayment of the Revolving Line of Credit Promissory Note,
the Borrower shall next prepay the principal

12



--------------------------------------------------------------------------------



 



of the Advance Note, the $10,000,000.00 Multiple Advance Term Promissory Note,
the $1,500,000.00 Multiple Advance Term Promissory Note, the $7,521,109.00 Term
Promissory Note, the $8,000,000.00 Term Promissory Note, and the Oklahoma Term
Promissory Note, in that order, in an aggregate amount equal to the remaining
unpaid excess amount.

     2.5 Payment Procedure. Each payment or prepayment on the Notes must be made
at the principal office of Lender in funds which are or will be available for
immediate use by Lender on or before 12:00 noon Midland, Texas time on the day
such payment is due or such prepayment is made. In any case where a payment of
principal of, or interest on, the Notes is due on a day which is not a Business
Day, the Borrower shall be entitled to delay such payment until the next
succeeding Business Day, but interest shall continue to accrue until the payment
is in fact made.

     2.6 Order of Application. Except as otherwise provided in the Loan Papers,
all payments and prepayments on the Obligations, including proceeds from the
exercise of any Rights of Lender under the Loan Papers, shall be applied to the
Obligations in the following order: (i) first, to reasonable expenses for which
Lender shall not have been reimbursed under the Loan Papers and then to all
amounts to which Lender is entitled to indemnification under the Loan Papers;
(ii) to the accrued interest on the Note being paid or prepaid; (iii) to the
principal of the Note being paid or prepaid and, with regard to the Revolving
Line of Credit Promissory Note, Advance Note, the the $10,000,000.00 Multiple
Advance Term Promissory Note, the $1,500,000.00 Multiple Advance Term Promissory
Note, the $7,521,109.00 Term Promissory Note, the $8,000,000.00 Term Promissory
Note, and the Oklahoma Term Promissory Note, applied upon installments of most
remote maturity; and (iv) to the remaining Obligations.

     2.8 Subordination of Subordinated Notes. Subject to Section 6.15 hereof,
the indebtedness of NGE Leasing, Inc. evidenced by the Subordinated Notes and
any guarantee thereof by the Borrower and any and all renewals, extensions,
refundings and modifications (but not increases) thereto are hereby subordinated
and subject in right of payment and in all other respects to the prior payment
in full of (a) all Debt of the Borrower and any Subsidiary to the Lender,
(b) any other indebtedness, liability or obligation, contingent or otherwise, of
Borrower or any Subsidiary or Guarantor to Lender, and any guaranty, endorsement
or other contingent obligation in respect thereof, whether outstanding on the
date hereof or hereafter created, incurred or assumed, and (c) modifications,
renewals, extensions, increases, rearrangements and refundings of any such
indebtedness, liabilities or obligations owed to the Lender.

ARTICLE III
Conditions Precedent

     3.1 Conditions to Initial Advance. The obligation of Lender to make
Advances under the Advance Note, the $10,000,000.00 Multiple Advance Term
Promissory Note, the $1,500,000.00 Multiple Advance Term Promissory Note and the
Revolving Line of Credit Promissory Note is subject to the satisfaction and
fulfillment of each of the following conditions precedent which shall have
occurred on or before the date hereof, or simultaneously with the closing of the
transactions contemplated

-13-



--------------------------------------------------------------------------------



 



by this Agreement, unless compliance therewith shall have been waived in writing
by Lender:

          (a) There shall have been duly executed, where appropriate, and
delivered by the Borrower to Lender (and/or any other requisite party thereto)
the following:

                    (1) this Agreement;

                    (2) the Notes;

                    (3) Stock Pledge Agreement covering the capital stock of
Screw Compression Systems, Inc., being in substantially the form attached hereto
as Exhibit K;

                    (4) the Security Agreement in substantially the form
attached hereto as Exhibit L;

                    (5) the Guaranty Agreement in substantially the form
attached hereto as Exhibit M;

                    (6) a certificate of account status (good standing) and a
certificate of existence for Borrower in the jurisdiction under the laws of
which Borrower is organized and in each jurisdiction wherein Borrower’s
operations, transaction of business or ownership of property make qualification
as a foreign corporation necessary;

                    (7) an Officer’s Certificate in substantially the form
attached hereto as Exhibit N, which shall contain the names and signatures of
the officers of the Borrower authorized to execute Loan Papers and which shall
certify to the truth, correctness and completeness of the following exhibits
attached thereto: (A) a copy of resolutions duly adopted by the Board of
Directors of the Borrower and in full force and effect at the time this
Agreement is entered into, covering the matters described in subparagraph
(d) below of this Section 3.1, (B) a copy of the charter documents of Borrower
and all amendments thereto, certified by the appropriate official of Borrower’s
state of organization, and (C) a copy of the bylaws of Borrower, and certifying
as to such other matters as Lender may reasonably require; and

                    (8) such other documents or instruments as Lender may
reasonably require.

          (b) There shall have been executed, where appropriate, and delivered
by the Guarantor (and/or any other requisite party thereto) the following, all
of which shall be in form and substance satisfactory to Lender and its counsel:

                    (1) Guaranty Agreement in substantially the form attached
hereto as Exhibit O;

14



--------------------------------------------------------------------------------



 



                    (2) Security Agreement in substantially the form attached
hereto as Exhibit P;

                    (3) Real Estate Mortgage on the Oklahoma property in
substantially the form attached hereto as Exhibit H.

                    (4) a certificate of account status (good standing) and a
certificate of existence for each Subsidiary in the jurisdiction under the laws
of which each Subsidiary is organized and in each jurisdiction wherein its
operations, transaction of business or ownership of property made qualification
as a foreign entity necessary;

                    (5) an Officer’s Certificate of the Guarantor in
substantially the form attached hereto as Exhibit Q which shall contain the
names and signatures of the officers of the Guarantor authorized to execute Loan
Papers and which shall certify to the truth, correctness and completeness of the
following exhibits attached thereto: (A) a copy of resolutions duly adopted by
the Board of Directors of the Guarantor and in full force and effect at the time
this Agreement is entered into, covering the matters described in subparagraph
(e) below of this Section 3.1, (B) a copy of the charter or other organizational
documents of the Guarantor and all amendments thereto, certified by the
appropriate official of the Guarantor’s state of organization, and (C) a copy of
the bylaws of the Guarantor, and certifying as to such other matters as Lender
may reasonably require; and

                    (6) such other documents or instruments as Lender may
reasonably require.

          (c) All requirements of notice to perfect each Bank Lien shall have
been accomplished or arrangements made therefor to the satisfaction of Lender
and its counsel;

          (d) The Borrower shall have approved the execution, delivery and
performance of the Loan Papers to which it is a party by resolutions
satisfactory to Lender and its counsel, authorizing (i) the execution, delivery
and performance of this Agreement, the Notes and the other Loan Papers to which
the Borrower is a party, (ii) the borrowings contemplated hereunder and
(iii) the granting by it of the pledge and security interests pursuant to the
Loan Papers to which the Borrower is a party and appropriate certificates as to
such actions, showing the parties authorized to execute the Loan Papers and all
items required herein, shall have been delivered to the Lender;

          (e) The board of directors of the Guarantor shall have approved the
execution, delivery and performance of the Loan Papers to which it is a party by
resolutions satisfactory to Lender and its counsel, authorizing (i) the
execution, delivery and performance of the Loan Papers to which it is a party,
(ii) acknowledging the benefits and consideration to such Guarantor from the
borrowings contemplated

-15-



--------------------------------------------------------------------------------



 



hereunder and (iii) authorizing the granting by it of the pledge and security
interests pursuant to the Loan Papers to which it is a party and appropriate
certificates as to such actions, showing the parties authorized to execute such
Loan papers and all items required herein, shall have been delivered to Lender;

          (f) There shall exist no Event of Default hereunder, nor shall any
events or circumstances have occurred, and not theretofore been cured, which
with notice or lapse of time or both, would constitute an Event of Default
hereunder;

          (g) The representations and warranties of the Borrower contained in
Article IV shall be true and correct in all material respects;

          (h) No suit, action or other proceeding by a third party or a
Governmental Authority shall be pending or threatened which relates to this
Agreement or the transactions contemplated hereby; and

     3.2 Conditions to Subsequent Advances. The obligation of the Lender to make
any Subsequent Advance under the Advance Note, the $10,000,000.00 Multiple
Advance Term Promissory Note, the $1,500,000.00 Multiple Advance Term Promissory
Note, and the Revolving Line of Credit Promissory Note requested to be made by
the Borrower on any date is subject to the satisfaction of the following
conditions precedent:

          (a) Each of the representations and warranties made by the Borrower in
or pursuant to the Loan Papers shall be true and correct in all material
respects on and as of such date as if made on and as of such date.

          (b) No Event of Default shall have occurred and be continuing on such
date or after giving effect to the Subsequent Advance requested to be made on
such date.

          (c) Notwithstanding Section 2.4(b), after giving effect to the
Advances under the Revolving Line of Credit Promissory Note requested by
Borrower to be made on any date, the aggregate principal amount of the Revolving
Line of Credit Promissory Note then outstanding shall not exceed the lesser of
(i) $2,000,000.00 or (ii) the amount available for Advance under the Revolving
Line of Credit Note, as determined in accordance with and as set forth in line Q
of the Gross Assets Available for Borrowing Base Calculation.

          (d) After giving effect to the Advances under the Advance Note
requested by Borrower to be made on any date, the cumulative aggregate principal
amount of all Advances under the Advance Note shall not exceed $10,000,000.00.

          (e) Each request for an Advance under the Advance Note shall have been
received by Lender prior to December 14, 2005.

          (f) After giving effect to the Advances under the $10,000,000.00
Multiple Advance Term Promissory Note requested by Borrower to be made on any
date, the cumulative aggregate principal amount of all Advances under the

16



--------------------------------------------------------------------------------



 



$10,000,000.00 Multiple Advance Term Promissory Note shall not exceed
$10,000,000.00.

          (g) Each request for an Advance under the $10,000,000.00 Multiple
Advance Term Promissory Note shall have been received by Lender prior to
March 14, 2006.

          (h) After giving effect to the Advances under the $1,500,000.00
Multiple Advance Term Promissory Note requested by Borrower to be made on any
date, the cumulative aggregate principal amount of all Advances under the
$1,500,000.00 Multiple Advance Term Promissory Note shall not exceed
$1,500,000.00.

          (i) Each request for an Advance under the $1,500,000.00 Multiple
Advance Term Promissory Note shall have been received by Lender prior to
$1,500,000.00.

          (j) No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority shall be pending or, to the knowledge of
the Borrower, threatened by or against the Borrower or the Lender with respect
to this Agreement or any of the other Loan Papers or the transactions
contemplated by this Agreement or any of the other Loan Papers.

          (k) The Lender shall have received all Gross Assets Available for
Borrowing Base Calculations required to be delivered by Borrower pursuant to
Section 2.3(b)(i).

     Each borrowing by the Borrower hereunder shall constitute a representation
and warranty by the Borrower as of the date thereof that the conditions
contained in this Section 3.2 have been satisfied.

     3.3 Corporate Proceedings and Documents. In addition to the conditions
precedent set forth in Section 3.1 and Section 3.2, all corporate and other
proceedings, and all documents, instruments and other legal matters in
connection with the transactions contemplated by this Agreement and the other
Loan Papers shall be satisfactory in form, substance and date to the Lender, and
Lender shall have received such other documents and legal opinions in respect of
any aspect or consequence of the transactions contemplated hereby or thereby as
it shall reasonably request.

ARTICLE IV
Representations and Warranties

     As a material inducement to Lender to enter into this Agreement, the
Borrower hereby represents and warrants to the Lender that:

     4.1 Organization, Existence and Good Standing; Compliance With Law. The
Borrower and each of its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of its state of organization, (b) is duly
qualified, in good

-17-



--------------------------------------------------------------------------------



 



standing and authorized to do business in each jurisdiction where the character
of its operations, transaction of business or ownership of property makes such
qualification necessary, except where the absence of qualification, good
standing or authorization would not have a Material Adverse Effect and (c) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

     4.2 Authorization. Each of the Borrower and its Subsidiaries has the
corporate power and authority, and the legal right, to make, deliver and perform
the Loan Papers to which it is a party and, in the case of the Borrower, to
borrow hereunder, and in the case of the Subsidiaries, to guarantee the
obligations of the Borrower hereunder, and each of the Borrower and its
Subsidiaries has taken all necessary corporate action to authorize the
borrowings and other transactions on the terms and conditions of each Loan Paper
to which it is a party, the grant of the Bank Liens on the Collateral pursuant
to the Loan Papers to which it is a party and the execution, delivery and
performance of the Loan Papers to which it is a party.

     4.3 Enforceable Obligations. This Agreement and each of the other Loan
Papers to which the Borrower or any of its Subsidiaries is a party have been
duly executed and delivered on behalf of the Borrower or its Subsidiaries, as
the case may be. This Agreement constitutes and the other Loan Papers to which
the Borrower or any of its Subsidiaries is a party, when executed and delivered
will constitute, a legal, valid and binding obligation of the Borrower and any
of its Subsidiaries, as the case may be, enforceable against the Borrower and
any of its Subsidiaries, as the case may be, in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, fraudulent transfer or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

     4.4 No Conflicts or Consents. The execution, delivery and performance of
this Agreement, the Notes and the other Loan Papers, the borrowings hereunder
and the use of the proceeds thereof will not violate any Requirement of Law or
Contractual Obligation of the Borrower or any of its Subsidiaries and will not
result in, or require, the creation or imposition of any Lien on any of its or
their respective properties, assets or revenues pursuant to any such Requirement
of Law or Contractual Obligation, except as contemplated by the Loan Papers. No
consent or authorization of, filing with or other act by or in respect of, any
Governmental Authority or any other person is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement, the Notes or the other Loan Papers.

     4.5 Financial Statements. The unaudited consolidated financial statements
of Natural Gas Services Group, Inc., dated November 30, 2004, and Screw
Compression Systems, Inc. for the period ended November 30, 2004, which have
been delivered to Lender, are complete and correct as they relate to the
Borrower and Guarantor, have been prepared in accordance with generally accepted
accounting principles, consistently applied, and present fairly the unaudited
consolidated financial condition and results of operations of the Borrower and
Guarantor, as of the dates and for the periods stated (subject only to normal
year-end adjustments with

18



--------------------------------------------------------------------------------



 



respect to such unaudited interim statements). During the period from
November 30, 2004 with respect to Borrower, and during the period from
November 30, 2004, with regard to Guarantor, to and including the date hereof,
no change has occurred in the condition, financial or otherwise, of the Borrower
and Guarantor, taken as a whole, which could reasonably be expected to result in
a Material Adverse Effect, and there has been no sale, transfer or other
disposition by the Borrower or Guarantor since January 3, 2005, of any material
part of its business or property and no purchase or other acquisition of any
business or property material in relation to the consolidated condition,
financial or otherwise, of the Borrower and Guarantor.

     4.6 Other Obligations. As of the date hereof, neither Borrower nor any
Subsidiary has any outstanding Debt or other material liabilities, direct or
indirect, absolute or contingent, which is, in the aggregate, material to the
Borrower and its Subsidiaries and not shown in the financial statements referred
to in Section 4.5 hereof. Borrower is not aware of any fact, circumstance, act,
condition or development which will have or which threatens to have any Material
Adverse Effect.

     4.7 Investments, Advances and Guaranties. At the date of this Agreement,
Borrower has not made investments in, advances to or guaranties of the
obligations of any person, except as reflected in the financial statements
referred to in Section 4.5 hereof.

     4.8 Litigation. There is no litigation, legal, administrative or arbitral
proceeding, investigation or other action of any nature pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower which
involves the possibility of any judgment or liability not fully covered by
indemnity agreements or insurance, and which would have a Material Adverse
Effect.

     4.9 No Burdensome Restrictions. No unusual or unduly burdensome
restriction, restraint or hazard exists under or by reason of any Contractual
Obligation or, to the best of Borrower’s knowledge, any Requirement of Law.

     4.10 Taxes. All tax returns required to be filed by the Borrower and its
Subsidiaries with all Governmental Authorities have been filed, and all taxes,
assessments, fees and other governmental charges imposed upon Borrower and its
Subsidiaries or upon any of their respective property, income or franchises
which are due and payable, have been paid (other than any the amount or validity
of which are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with generally accepted
accounting principles have been provided on the consolidated financial
statements of the Borrower); and no tax Lien has been filed and, to the
knowledge of Borrower, no claim is being asserted with respect to any such tax,
fee or other charge.

     4.11 Purpose of Loan. The proceeds of the loans made pursuant to
Section 2.1 and evidenced by the Notes have been or will be used by the Borrower
for the following purposes:

          (a) with respect to loans made pursuant to and evidenced by the
$10,000,000.00 Multiple Advance Term Promissory Note, for construction of
natural gas compressors;

-19-



--------------------------------------------------------------------------------



 



          (b) with respect to loans made pursuant to and evidenced by the
$1,500,000.00 Multiple Advance Term Promissory Note, for the refinancing and
consolidation of the existing debt under the Revolving Line of Credit Note and
various vehicle purchase notes, and to provide funds for additional vehicle
purchases;

          (c) with respect to loans made pursuant to and evidenced by the
$8,000,000.00 Term Promissory Note, for the acquisition of all of the
outstanding capital stock of Guarantor;

          (d) with respect to loans made pursuant to and evidenced by the
Oklahoma Term Promissory Note, for the refinancing of Screw Compression Systems,
Inc.’s existing real estate debt;

          (e) with respect to loans made pursuant to and evidenced by the
Revolving Line of Credit Promissory Note, for general working capital purposes;

          (f) with respect to loans made pursuant to and evidenced by the
$7,521,109.00 Term Promissory Note for the renewal, extension, rearrangement and
consolidation of the Term Loan described in the Prior Loan Agreement; and

          (g) with respect to loans made pursuant to and evidenced by the
Advance Note, for the construction of natural gas compressors.

     4.12 Title to Properties; Liens. Each of the Borrower and its Subsidiaries
have good record and defensible title to, or a valid leasehold interest in, all
its real property, and good title to all its other properties and, except for
Liens of the type permitted under Section 6.8 of this Agreement, there are no
Liens on any properties or assets of the Borrower or any of its Subsidiaries.

     4.13 Insurance. The Borrower and its Subsidiaries maintain with financially
sound and reputable insurance companies insurance in at least such amounts and
against at least such risks (but including in any event public liability) as are
usually insured against in the same general area by companies engaged in the
same or a similar business and such insurance is otherwise in compliance with
the Loan Papers.

     4.14 No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect, other than defaults which could not have a Material Adverse Effect. No
Event of Default has occurred and is continuing.

     4.15 ERISA Plans. Borrower does not have any plans subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA Plan”).

     4.16 Principal Business Office and Location of Records. The Borrower’s
principal place of business and chief executive offices are located at 2911 S.
CR 1260, Midland, Texas 79706, and the records of the Borrower and each of its
Subsidiaries concerning its ownership of assets, business and operations are
located at such address.

20



--------------------------------------------------------------------------------



 



     4.17 Licenses, Permits and Franchises, etc. The Borrower and each of its
Subsidiaries owns, or is licensed to use, all permits, know-how, processes,
technology, franchises, patents, patent rights, trade names, trademarks,
trademark rights and copyrights which are necessary or required for the
ownership or operation of its properties and the conduct of its business.
Borrower is not aware of any fact or condition that might cause any of such
rights not to be renewed in due course.

     4.18 Subsidiaries. The following constitute all the Subsidiaries of the
Borrower at the date hereof: Screw Compression Systems, Inc., which is a
Subsidiary wholly owned by the Borrower.

     4.19 No Material Omissions or Misstatements. No information, exhibit or
report furnished to Lender by the Borrower in connection with the negotiation of
this Agreement contains any material misstatement of fact or omits to state a
material fact or any fact necessary to make the statements contained therein not
misleading. Without limiting the generality of the foregoing, there are no
material facts relating to the Loan Papers, the Collateral or the financial
condition, assets, liabilities, results of operations or business of the
Borrower or any of its Subsidiaries which could, collectively or individually,
have a Material Adverse Effect and which have not been disclosed in writing to
Lender as an exhibit to this Agreement or in the financial statements of the
Borrower referred to in Section 4.5 of this Agreement.

     4.20 Environmental Matters.

          (a) No Environmental Complaint has been issued or filed, no penalty
has been assessed and, to the knowledge of Borrower, no investigation or review
is pending or threatened by any Governmental Authority or other person (i) with
respect to any alleged violation of any law, ordinance, rule, regulation or
order of any Governmental Authority in connection with the property, operations
or conduct of the business of the Borrower or any of its Subsidiaries, or
(ii) with respect to any alleged failure to have any permit, certificate,
license, approval, requisition or authorization required in connection with the
property, operations or conduct of the business of the Borrower or any of its
Subsidiaries or (iii) with respect to any generation, treatment, storage,
recycling, transportation or disposal or release, all as defined in 42 USC §
9601(22) (“Release”) (other than Releases in compliance with Relevant
Environmental Laws or permits issued thereunder), of any toxic, caustic or
otherwise hazardous substance, including petroleum, its derivatives, by-products
and other hydrocarbons, solid waste, contaminants, polychlorinated biphenyls,
paint containing lead, urea, formaldehyde, foam insulation, and discharge of
sewage or effluent, whether or not regulated under federal, state or local
environmental statutes, ordinances, rules, regulations or orders (“Hazardous
Substance”) generated by the operations or business, or located at any property,
of the Borrower or any of its Subsidiaries.

          (b) Except in substantial compliance with Relevant Environmental Laws
and permits issued thereunder (i) neither the Borrower nor its Subsidiaries, nor
the businesses conducted by the Borrower and its Subsidiaries, have placed,
held, located or disposed of any Hazardous Substance on, under or at any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries, and none of such properties has been used (by the Borrower or any
of its Subsidiaries) as a dump site or storage (whether permanent or temporary)
site for any Hazardous Substance;

-21-



--------------------------------------------------------------------------------



 



(ii) no polychlorinated biphenyls, urea or formaldehyde is or has been present
at any property now or previously owned or leased by the Borrower or any of its
Subsidiaries; (iii) no asbestos is or has been present at any property now or
previously owned or leased by the Borrower or any of its Subsidiaries;
(iv) there are no underground storage tanks which have been used to store or
have contained any Hazardous Substance, active or abandoned, at any property now
or previously owned or leased by the Borrower or any of its Subsidiaries; (v) no
Hazardous Substance has been released at, on or under any property previously
owned or leased by the Borrower or any of its Subsidiaries; and (vi) no
Hazardous Substance has been released or is present, in a reportable or
threshold quantity, where such a quantity has been established by statute,
ordinance, rule, regulation or order, at, on or under any property now or
previously owned by the Borrower or any of its Subsidiaries.

          (c) The Borrower and its Subsidiaries have not transported or arranged
for the transportation (directly or indirectly) of any Hazardous Substance to
any location which is listed or proposed for listing under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986 (“CERCLA”), the
Comprehensive Environmental Response, Compensation and Liability Information
System (“CERCLIS”) or on any similar state list or which is the subject of
federal, state or local enforcement actions or other investigations.

          (d) There are no environmental Liens on any property owned or leased
by the Borrower or any of its Subsidiaries, and no actions by any Governmental
Authority have been taken or are in the process of being taken which could
subject any of such properties to such Liens.

          (e) Prior to the date hereof, the Borrower has provided to Lender all
environmental investigations, studies, audits, tests, reviews or other analyses
conducted by or which are in the possession of the Borrower or any of its
Subsidiaries in relation to any property or facility now or previously owned or
leased by the Borrower or any of its Subsidiaries.

     4.21 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

     4.22 Public Utility Holding Company Act. The Borrower is not a “holding
company”, or a “subsidiary company” of a “holding company”, or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company”, or a
“public utility” within the meaning of the Public Utility Holding Company Act of
1935, as amended.

     4.23 Federal Regulations. No part of the proceeds of any loan will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation G or Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect. If requested by the Bank, the Borrower will furnish to the Bank a
statement to the foregoing effect in conformity with the requirements of FR
Form G-1 or FR Form U-1 referred to in said Regulation G or Regulation U, as the
case may be.

22



--------------------------------------------------------------------------------



 



     4.24 Casualties: Taking of Properties. Since the dates of the financial
statements of the Borrower and its Subsidiaries delivered to the Lender as
described in Section 4.5, neither the business nor the assets or properties of
the Borrower or any Subsidiary have been affected (to the extent it is
reasonably likely to cause a Material Adverse Effect), as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of property or cancellation of
contracts, permits or concessions by and domestic or foreign government or any
agency thereof, riot, activities of armed forces or acts of God or of any public
enemy.

     4.25 Not A Utility. Neither the Borrower nor any of its Subsidiaries is an
entity engaged in the State of Texas in the (i) generation, transmission or
distribution and sale of electric power; (ii) transportation, distribution and
sale through a local distribution system of natural or other gas for domestic,
commercial, industrial or other use; (iii) provision of telephone or telegraph
service to others; (iv) production, transmission or distribution and sale of
steam or water; (v) operation of a railroad; or (vii) provision of sewer service
to others.

ARTICLE V
Affirmative Covenants

     As a material inducement to Lender to enter into this Agreement, the
Borrower hereby covenants and agrees that from the date hereof until payment in
full of the Obligations, the Borrower shall and shall cause each of its
Subsidiaries to:

     5.1 Financial Statements and Other Information. Promptly furnish to Lender
copies of (i) such information regarding its business and affairs and financial
condition as Lender may reasonably request, and (ii) without request, the
following:

          (a) as soon as available, but in any event not later than ninety
(90) days after the end of each fiscal year of the Borrower, a copy of the
audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidating
statements of income and changes in cash flows for such year, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by Hein + Associates LLP or other
independent certified public accounting firm of recognized standing acceptable
to the Lender;

          (b) as soon as available, but in any event not later than forty-five
(45) days after the end of each month, the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at the end of such month
and the related unaudited consolidated statements of income and changes in cash
flows of the Borrower and its consolidated Subsidiaries for such month and for
the period from the beginning of the most recent fiscal year to the end of such
month, certified by the chief financial officer of the Borrower (subject to
normal year-end audit adjustments);

          (c) as soon as available, but in any event not later than forty-five
(45) days after the end of each month, calculations of the Consolidated Current
Ratio, Consolidated Tangible Net Worth, Debt Service Ratio and Consolidated Debt
to

-23-



--------------------------------------------------------------------------------



 



Consolidated Tangible Net Worth Ratio of the Borrower for the periods required
as set forth in Section 6.1 of this Agreement;

          (d) as soon as available, but in any event not later than forty-five
(45) days after the end of each month, a list of all accounts payable and
accounts receivable of the Borrower and its consolidated Subsidiaries, and an
aging of such accounts on the basis of 30-60-90 and over 90 days from date of
invoice;

          (e) promptly upon their becoming available, but in any event not later
than five (5) days after the same are sent, copies of all financial statements,
reports, notices and proxy statements sent or made available generally by the
Borrower to its shareholders, of all regular and periodic reports and all
private placement memorandums and all registration statements and prospectuses,
if any, filed by the Borrower with any securities exchange or with the
Securities and Exchange Commission; and all press releases and other statements
made available generally by the Borrower to the public concerning material
developments in the business of the Borrower;

          (f) immediately after becoming aware of the existence of, or any
material change in the status of, any Environmental Complaint or any litigation
which could have a Material Adverse Effect if determined adversely against the
Borrower or any of its Subsidiaries, a written communication to Lender of such
matter;

          (g) immediately upon becoming aware of an Event of Default or the
existence of any condition or event which constitutes, or with notice or lapse
of time, or both, would constitute an Event of Default, a verbal notification to
Lender specifying the nature and period of existence thereof and what action the
Borrower is taking or proposes to take with respect thereto and, immediately
thereafter, a written confirmation to Lender of such matters;

          (h) immediately after becoming aware that any person has given notice
or taken any action with respect to a claimed default under any indenture,
mortgage, deed of trust, promissory note, loan agreement, note agreement, joint
venture agreement or any other Material Agreement or other undertaking to which
the Borrower or any Subsidiary is a party, a verbal notification to Lender
specifying the notice given or action taken by such person and the nature of the
claimed default and what action the Borrower is taking or proposes to take with
respect thereto and, immediately thereafter, a written communication to Lender
of such matters;

          (i) within forty-five (45) days after the end of each month, the Gross
Assets Available for Borrowing Base Calculation required by Section 2.3(b)(i) of
this Agreement;

          (j) within forty-five (45) days after the end of each month, a
compliance certificate in the form attached hereto as Exhibit R, which shall be
signed by the chief executive officer or principal financial officer of the
Borrower;

          (k) as soon as available, but in any event not later than forty-five
(45) days after the end of each calendar quarter, a report, in detail reasonably
satisfactory to Lender, (i) setting forth, by owner, the unit number, serial
number or other

24



--------------------------------------------------------------------------------



 



identifying number of each gas compressor owned by the Borrower and its
Subsidiaries, (ii) stating whether or not each compressor identified in the
report has been leased or rented to any person and, if so, a brief description
of the lease, including, without limitation, the date of the lease and the name
of the lessee, (iii) describing the specific location of each gas compressor,
(iv) attaching copies of any compressor lease or rental agreement entered into
during the prior month and (v) including such other information as Lender shall
reasonably require; and

          (l) notify Lender of the cancellation of leases in excess of
$500,000.00 in the aggregate in a twelve (12) month period.

     5.2 Taxes; Other Claims. Pay and discharge all taxes, assessments and
governmental charges or levies imposed upon the Borrower and its Subsidiaries,
or upon or in respect of all or any part of the income, property or business of
the Borrower and its Subsidiaries, all trade accounts payable in accordance with
usual and customary business terms, and all claims for work, labor or materials,
which, if unpaid, might become a Lien or charge upon any or all of the property
of the Borrower or any of its Subsidiaries; provided, however, the Borrower and
its Subsidiaries shall not be required to pay any such tax, assessment, charge,
levy, account payable or claim if (i) the validity, applicability or amount
thereof is currently being contested in good faith by appropriate actions or
proceedings diligently conducted which will prevent the forfeiture or sale of
any property of the Borrower and its Subsidiaries or any material interference
with the use thereof by the Borrower or its Subsidiaries, and (ii) the Borrower
shall have set aside on its consolidated financial statements reserves therefor
deemed adequate under generally accepted accounting principles.

     5.3 Compliance and Maintenance. (i) Maintain its corporate existence,
rights and franchises; (ii) observe and comply with all Requirements of Law,
including, without limitation, Relevant Environmental Laws; and (iii) maintain
the Collateral and all other equipment, properties and assets (and any
properties, equipment and assets leased by or consigned to it or held under
title retention or conditional sales contracts) in good and workable condition
at all times and make all repairs, replacements, additions, betterments and
improvements to its properties, equipment and assets as are needful and proper
so that the business carried on in connection therewith may be conducted
properly and efficiently at all times.

     5.4 Maintenance of Insurance. Maintain with financially sound and reputable
insurers, insurance with respect to its properties and business against such
liabilities, casualties, risks and contingencies and in such types and amounts
as is customarily carried by companies engaged in the same or similar businesses
and similarly situated. From time to time, upon request by Lender, the Borrower
will furnish Lender with copies of certificates, binders and policies necessary
to give Lender reasonable assurance of the existence of such coverage. Borrower
agrees to promptly notify Lender of any termination or other material change in
Borrower’s insurance coverage and, if requested by Lender, to provide Lender
with all information about the renewal of each policy at least 15 days prior to
the expiration thereof. In the case of any fire, accident or other casualty
causing loss or damage to any property of Borrower, the proceeds of such
policies in excess of $50,000.00 shall, at Borrower’s option, be used to
(i) replace the lost or damaged property with similar property

-25-



--------------------------------------------------------------------------------



 



having a value at least equivalent to the lost or damaged property, or
(ii) prepay the Notes to the extent of such proceeds.

     5.5 Reimbursement of Fees and Expenses. Pay all reasonable fees and
expenses incurred by Lender and its designated representatives in connection
with this Agreement, all renewals hereof, the other Loan Papers or other
transactions pursuant hereto or to the other Loan Papers, whether the services
provided hereunder or thereunder are provided directly by Lender or by a third
party selected by Lender, as well as all costs of filing and recordation, all
reasonable legal and accounting fees, all costs associated with enforcing any of
Lender’s Rights under the Loan Papers, including, without limitation, costs of
repossessing, storing, transporting, preserving and insuring any Collateral that
Borrower or any of its Subsidiaries may pledge to Lender, all court costs
associated with enforcing or defending Lender’s Rights against the Borrower, its
Subsidiaries or any third party challenging said Rights and any other cost or
expense incurred by Lender or its designated representatives in connection
herewith or with the other Loan Papers, together with interest at a rate per
annum two percent (2%) above the Prime Rate on each such amount commencing on
the date notice of such expenditure is given to the Borrower by Lender until the
date it is repaid to Lender.

     5.6 Indemnification. Indemnify, save and hold harmless the Lender and its
Affiliates, directors, officers, agents, attorneys and employees (collectively,
the “Indemnitees”) from and against: (a) any and all claims, demands, actions or
causes of action that are asserted against any Indemnitee by any person (other
than the Borrower) if the claim, demand, action or cause of action directly or
indirectly relates to a claim, demand, action or cause of action that such
person asserts or may assert against the Borrower, any Affiliate of the Borrower
or any officer, director or shareholder of the Borrower; (b) any and all claims,
demands, actions or causes of action that are asserted against any Indemnitee by
any person (other than the Borrower) if the claim, demand, action or cause of
action arises out of or relates to the loans made by Lender to the Borrower
under the Notes and this Agreement, the use or contemplated use of proceeds of
such loans or the relationship of the Borrower and the Lender under this
Agreement; (c) any administrative or investigative proceeding by any
Governmental Authority arising out of or related to a claim, demand, action or
cause of action described in clauses (a) or (b) above; and (d) any and all
liabilities, losses, costs or expenses (including reasonable attorneys’ fees and
disbursements) that any Indemnitee suffers or incurs as a result of any of the
foregoing; provided, that no Indemnitee shall be entitled to indemnification for
any liability, loss, cost or expense caused by its own gross negligence or
willful misconduct. If any claim, demand, action or cause of action is asserted
against any Indemnitee and such Indemnitee intends to claim indemnification from
the Borrower under this Section 5.6, such Indemnitee shall promptly notify the
Borrower, but the failure to so promptly notify the Borrower shall not affect
the obligations of the Borrower under this Section 5.6 unless such failure
materially prejudices the Borrower’s right to participate, or the Borrower’s
rights, if any, in the contest of such claim, demand, action or cause of action,
as hereinafter provided. Each Indemnitee may, and if requested by the Borrower
in writing shall, in good faith contest the validity, applicability and amount
of such claim, demand, action or cause of action with counsel selected by such
Indemnitee and reasonably acceptable to the Borrower, and shall permit the
Borrower to participate in such contest. Any Indemnitee that

26



--------------------------------------------------------------------------------



 



proposes to settle or compromise any claim or proceeding for which the Borrower
may be liable for payment of indemnity hereunder shall give the Borrower written
notice of the terms of such proposed settlement or compromise reasonably in
advance of settling or compromising such claim or proceeding and shall obtain
the Borrower’s prior written consent, which consent shall not be unreasonably
withheld. In connection with any claim, demand, action or cause of action
covered by this Section 5.6 against more than one Indemnitee, all such
Indemnitees shall be represented by the same legal counsel selected by the
Indemnitees and reasonably acceptable to the Borrower; provided, that if such
legal counsel determines in good faith and advises the Borrower in writing that
representing all such Indemnitees would or could result in a conflict of
interest under legal requirements or ethical principles applicable to such legal
counsel or that a defense or counterclaim is available to an Indemnitee that is
not available to all such Indemnitees, then to the extent reasonably necessary
to avoid such a conflict of interest or to permit unqualified assertion of such
a defense or counterclaim, each Indemnitee shall be entitled to separate
representation by legal counsel selected by that Indemnitee and reasonably
acceptable to the Borrower. Any obligation or liability of the Borrower to any
Indemnitee under this Section 5.6 shall survive the expiration or termination of
this Agreement and the repayment of the Loans and the payment of all other
Obligations owing to the Lender for the statute of limitations period applicable
to such claim or contest.

     5.7 Further Assurances. Use its best efforts to cure any defects in the
execution and delivery of any of the Loan Papers to which it is a party and in
any other instrument or document referred to or mentioned herein, and
immediately execute and deliver to Lender, upon Lender’s request, all such other
and further instruments as may be required or desired by Lender from time to
time in compliance with or accomplishment of the covenants and agreements of the
Borrower made herein and in the other Loan Papers.

     5.8 Inspection and Visitation. Permit any officer, employee, agent or
representative of Lender to visit and inspect any of the properties and assets
of the Borrower and its Subsidiaries, examine all of its books, records and
accounts, and take copies and extracts therefrom, all at such reasonable times
and during normal business hours as Lender may request and, further, the
Borrower shall allow and does hereby grant Lender the right to contact any
employees, associates, Affiliates, officers, accountants and auditors of
Borrower and its Subsidiaries as Lender may desire, and upon the occurrence and
during the continuance of an Event of Default, Lender shall have the right to
contact the customers of Borrower and its Subsidiaries.

     5.9 Compliance With Laws. Comply with all Requirements of Law, the
violation of which could have a Material Adverse Effect.

     5.10 Accounts and Records. Keep books of record and account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and activities, in accordance with generally accepted
accounting principles consistently applied, except only for changes in
accounting principles or practices with which the Borrower’s independent public
accountants concur.

     5.11 Environmental Complaints. Promptly give notice to Lender (a) of any
Environmental Complaint affecting the Borrower or any of its Subsidiaries, any

-27-



--------------------------------------------------------------------------------



 



property owned, operated or used by the Borrower or any of its Subsidiaries, or
any part thereof or the operations of the Borrower or any of its Subsidiaries,
or any other person on or in connection with such property or any part thereof
(including receipt by the Borrower or any of its Subsidiaries of any notice of
(i) the happening of any event involving the use, spill, release, leak, seepage,
discharge or clean-up of any Hazardous Substance or (ii) any complaint, order,
citation or notice with regard to air emissions, water discharges, or any other
environmental, health or safety matter affecting the Borrower or any of its
Subsidiaries from any person or entity (including without limitation the United
States Environmental Protection Agency)), and (b) of any notice from any person
of (i) any violation or alleged violation of any Relevant Environmental Law
relating to any such property or any part thereof or any activity at any time
conducted on any such property, (ii) the occurrence of any release, spill or
discharge in a quantity that is reportable under any Relevant Environmental Law
or (iii) the commencement of any clean-up pursuant to or in accordance with any
Relevant Environmental Law of any Hazardous Substance on or about any such
property or any part thereof.

ARTICLE VI
Negative Covenants

     As a material inducement to Lender to enter into this Agreement, the
Borrower covenants and agrees that from the date hereof until payment in full of
the Obligations, the Borrower shall not, and (except with respect to
Section 6.1) shall not permit any of its Subsidiaries to, directly or
indirectly:

     6.1 Financial Covenants.

          (a) Consolidated Current Ratio. Permit the Consolidated Current Ratio,
as defined herein and calculated pursuant to Exhibit S hereto, to be less than
1.5 to 1.0 as of November 30, 2004, and as of the end of each month thereafter.

          (b) Consolidated Tangible Net Worth. Permit the Consolidated Tangible
Net Worth, as defined herein and calculated pursuant to Exhibit T hereto, to be
less than $14,500,000.00 as of November 30, 2004, and as of the end of each
month thereafter.

          (c) Debt Service Ratio. Permit the ratio of (i) Consolidated Cash Flow
to (ii) Consolidated Fixed Charges, as such terms are defined herein and as
calculated pursuant to Exhibit U hereto, to be less than 1.25 to 1.00 as of the
end of each fiscal quarter of the Borrower.

          (d) Consolidated Debt to Consolidated Tangible Net Worth Ratio. Permit
the ratio of (i) Consolidated Debt to (ii) Consolidated Tangible Net Worth, as
such terms are defined herein and calculated pursuant to Exhibit V hereof, to be
more than 3.0 to 1.00 as of November 30, 2004 and as of the end of each month
thereafter.

     6.2 Debt. Create, assume, incur or have outstanding any Debt, except:

          (a) Debt of the Borrower and its Subsidiaries to the Lender;

28



--------------------------------------------------------------------------------



 



          (b) Debt existing on the date of this Agreement which is set forth in
the financial statements referred to in Section 4.5 of this Agreement, but not
any increases thereof;

          (c) obligations for the payment of rent or hire of property under
leases or lease agreements which would not cause the aggregate amount of all
payments made by the Borrower and its Subsidiaries pursuant to such leases or
lease agreements to exceed $200,000.00 in the aggregate during any calendar
year;

          (d) additional Debt of the Borrower and its Subsidiaries not to exceed
$100,000.00 in the aggregate principal amount at any one time outstanding,
without the prior written consent of Lender; and

          (e) the SCS Notes.

     6.3 ERISA Compliance. (a) Engage in any “prohibited transaction” as such
term is defined in Section 4975 of the Internal Revenue Code of 1986, as
amended;

          (b) incur any “accumulated funding deficiency” as such term is defined
in Section 302 of ERISA; or

          (c) terminate any such plan in a manner which could result in the
imposition of a Lien on the property of Borrower or any Subsidiary pursuant to
Section 4068 of ERISA.

     6.4 Amendment of Organizational Documents. Amend or otherwise modify its
articles of incorporation, regulations, articles of organization or otherwise
change its corporate or limited liability company structure in any manner,
except as required by Section 5.12 hereof.

     6.5 Fiscal Year. Permit its fiscal year to end on a day other than the last
day of December of each year.

     6.6 Nature of Business. Make any significant or substantial change in the
nature of its business as being conducted on the date of this Agreement.

     6.7 Disposition of Collateral. Sell, transfer, lease, exchange, alienate or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or any part of the Collateral, except as permitted by Section 6.12, without
the prior written consent of Lender.

     6.8 Liens. Create, incur, assume or permit to exist any Lien upon any of
its properties, assets or revenues, whether now owned or hereafter acquired, or
agree to do any of the foregoing, except:

          (a) Bank Liens;

          (b) Liens to secure payments of workmen’s compensation, unemployment
insurance, old age pensions or other social security;

-29-



--------------------------------------------------------------------------------



 



          (c) deposits or pledges to secure performance of bids, tenders,
contracts (other than contracts for the payment of money), leases, public or
statutory obligations, surety or appeal bonds, or other deposits or pledges for
purposes of like general nature in the ordinary course of business;

          (d) Liens for taxes, assessments or other governmental charges or
levies which are not delinquent or which are in good faith being contested by
appropriate proceedings; provided, however, this exception shall not allow any
Lien imposed by the U.S. Government for failure to pay income, payroll, FICA or
similar taxes, other than any such Lien where (i) the validity, applicability or
amount thereof is being contested in good faith by appropriate proceedings which
will prevent the forfeiture or sale of any property of the Borrower or any
Subsidiary or any material interference with the use thereof by the Borrower or
any Subsidiary, and (ii) the Borrower shall have set aside on its books reserves
appropriate within generally accepted accounting principles with respect
thereto;

          (e) vendors’, operators’, materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s or other like Liens arising by operation of law in the
ordinary course of business and securing obligations less than 90 days from the
date of invoice, and on which no suit to foreclose has been filed, or which are
in good faith being contested by appropriate proceedings;

          (f) Liens created by or resulting from any litigation or legal
proceeding which is being contested in good faith by appropriate proceedings;
and

          (g) Liens permitted by the other Loan Papers.

     6.9 Dividends, Redemptions and Other Payments. Declare or pay any dividends
(except dividends payable solely in its own capital stock) on, or redeem,
retire, purchase or otherwise acquire for value, any shares of any class of its
respective shares of capital stock, now or hereafter outstanding, or return any
capital to its shareholders, or make any other distribution in respect thereof,
whether in cash or property or in obligations of the Borrower or any Subsidiary
without the prior written consent of Lender, except that: (a) Borrower’s
Subsidiaries may declare, pay or make dividends or distributions to Borrower;
(b) Borrower may declare and pay cash dividends on its outstanding shares of 10%
Convertible Series A Preferred Stock, $.01 par value per share, if: (i) there is
not in existence, at the time of the dividend payment to be made, an “Event of
Default” as defined in Section 7.1 of this Agreement; and (ii) the dividend
payment to be made would not cause or result in the occurrence of an Event of
Default; and (c) Borrower may make the payments required under the SCS Notes.

     6.10 Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of (whether in one transaction or in a series of related
transactions), all or substantially all of its property, business or assets
(whether now owned or hereafter acquired), or make any material change in its
present method of conducting business, except as required by Section 5.12
hereof.

30



--------------------------------------------------------------------------------



 



     6.11 Transactions with Affiliates. Enter into any transaction (including,
but not limited to, the sale or exchange of property or the rendering of
services) with any of its Affiliates, other than in the ordinary course of
business and upon terms no less favorable than could be obtained in an
arm’s-length transaction with a person that was not an Affiliate.

     6.12 Disposition of Assets. Sell, convey, transfer, lease, exchange,
alienate or otherwise dispose of any of its respective property or assets,
except, to the extent not otherwise prohibited under the other Loan Papers:

          (a) equipment which is worthless or obsolete or which is replaced by
equipment of equal suitability and value; and

          (b) inventory and equipment which is sold or leased in the ordinary
course of business.

     6.13 Limitation on Negative Pledge Clauses. Enter into with any person any
agreement, other than (a) this Agreement and (b) the other Loan Papers, which
prohibits or limits the ability of the Borrower or any of its Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired.

     6.14 Terms of Other Agreements. Become a party to any agreement (or any
amendment, supplement, extension or other modification thereto or thereof)
which, in any manner (i) violates, conflicts with or creates a breach of any of
the terms or provisions of this Agreement or any of the other Loan Papers,
(ii) provides for the granting or conveyance to any person other than Lender of
Liens on or affecting the Collateral, or (iii) restricts the Borrower’s or any
of its Subsidiaries (a) rights of ownership, possession or operation of all or
any part of the Collateral or (b) rights or ability to direct the use or
disposition of all or any part of the Collateral or (c) which requires the
consent of any person (other than Lender) to use or dispose of any of the
Collateral for any purpose or to act or refrain from acting with respect
thereto.

     6.15 Subordinated Notes. Make any payment of principal or interest on the
Subordinated Notes, unless:

          (i) there is not in existence, at the time of the principal or
interest payment to be made, an “Event of Default” as defined in Section 7.1 of
this Agreement; and

          (ii) the principal or interest payment to be made would not cause or
result in the occurrence of an Event of Default as defined in Section 7.1 of
this Agreement.

     6.16 Amendment of Compressor Leases. Amend or otherwise modify in any
material respect any lease or rental agreement covering any of the Borrower’s or
Subsidiaries’ gas compressors without the approval of Lender; provided, however,
it shall not be a violation of this Section 6.16 if upon expiration of a lease
or rental agreement by its own terms Borrower enters into a new lease or rental
agreement with the same lessee.

-31-



--------------------------------------------------------------------------------



 



     6.17 Use of Loan Proceeds. Use the proceeds of any Advance for any purpose
other than as described in Section 4.11 hereof.

ARTICLE VII
Default and Remedies

     7.1 Events of Default. If any one or more of the following shall occur and
shall not have been remedied in the period, if any, provided for, an “Event of
Default” shall be deemed to have occurred hereunder and with respect to all of
the Obligations, unless waived in writing by Lender:

          (a) default shall be made in the payment when due of any installment
of principal or interest on the Notes or any other Obligations;

          (b) any representation or warranty made by the Borrower herein or in
any of the other Loan Papers or in any certificate, document or financial or
other statement furnished to Lender under or in connection with this Agreement
or any other Loan Paper shall be or shall prove to have been incorrect or untrue
or misleading in any material respect on or as of the date made or deemed made
and shall continue unremedied for a period of 30 days after the earlier of
(i) the Borrower becoming aware of such default or (ii) the Lender giving notice
thereof to the Borrower;

          (c) default shall be made by the Borrower or any Subsidiary in the due
performance or observance of any covenant, condition or agreement contained in
any of the Loan Papers to which it is a party and such default shall continue
unremedied for a period of thirty (30) days after the earlier of (i) Borrower
becoming aware of such default or (ii) the Lender giving notice thereof to the
Borrower;

          (d) Borrower or any Subsidiary shall (i) apply for or consent to the
appointment of a receiver, trustee or liquidator of itself or of all or a
substantial part of its assets; (ii) be unable, or admit in writing its
inability, or fail to confirm its ability (when requested to do so by Lender) to
pay its debts as they become due; (iii) make a general assignment for the
benefit of creditors; (iv) be adjudicated a bankrupt or insolvent or file a
voluntary petition in bankruptcy; (v) file a petition or an answer seeking
reorganization or an arrangement with creditors or to take advantage of any
bankruptcy or insolvency law; (vi) file an answer admitting the material
allegations of, or consent to, or default in answering, a petition filed against
it in any bankruptcy, reorganization or insolvency proceedings; or (vii) take
any action for the purpose of effecting any of the foregoing;

          (e) an order, judgment or decree shall be entered by any court of
competent jurisdiction approving a petition seeking reorganization of the
Borrower or any of its Subsidiaries or appointing a receiver, trustee or
liquidator of the Borrower or any of its Subsidiaries or of all or a substantial
part of its assets, and such order, judgment or decree shall continue unstayed
in effect for any period of thirty (30) consecutive days;

          (f) the failure of the Borrower or any of its Subsidiaries to have
discharged within a period of thirty (30) days after the commencement thereof
any

32



--------------------------------------------------------------------------------



 



attachment, sequestration or similar proceeding against any of its properties or
assets having a value of $100,000.00 or more;

          (g) any acceleration, notice of default, default, filing of suit or
notice of breach by any lender, lessor, creditor or other party to any Material
Agreement to which the Borrower or any of its Subsidiaries is a party, or to
which its properties or assets are subject;

          (h) the occurrence of a Material Adverse Effect with respect to
Borrower or any of its Subsidiaries;

          (i) the occurrence of a Change of Control;

          (j) final judgment or judgments shall be entered against the Borrower
or any of its Subsidiaries involving in the aggregate a liability (not paid or
fully covered by insurance or not otherwise covered by indemnity agreements
acceptable to Lender in its sole discretion) of $100,000.00 or more, and such
judgment or judgments shall not have been vacated, discharged, stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or

          (k) if, at any time, the then existing President of the Borrower or
the then existing Chief Executive Officer (if there shall be one) of the
Borrower ceases, for any reason, to hold such office and a replacement for such
officer acceptable to Lender is not appointed within 120 days thereafter.

     7.2 Remedies.

          (a) Upon the occurrence of any Event of Default described in
Section 7.1(d) or Section 7.1(e) hereof, the lending obligations (including the
obligations to make Advances under Section 2.1 hereof), if any, of Lender
hereunder shall immediately terminate, and the entire principal amount of all
Obligations then outstanding together with interest then accrued and unpaid
thereon shall become immediately due and payable, all without demand and
presentment for payment, notice of nonpayment, protest, notice of protest,
notice of dishonor, notice of intention to accelerate maturity or notice of
acceleration of maturity, or any other notice of default of any kind, all of
which are hereby expressly waived by the Borrower.

          (b) Upon the occurrence and at any time during the continuance of any
other Event of Default specified in Section 7.1 hereof, Lender may, by written
notice to the Borrower, (i) declare the entire principal amount of all
Obligations then outstanding, together with interest then accrued and unpaid
thereon, to be immediately due and payable without demand and presentment for
payment, notice of nonpayment, protest, notice of protest, notice of dishonor,
notice of intention to accelerate maturity or notice of acceleration of
maturity, or any other notice of default of any kind, all of which are hereby
expressly waived by the Borrower, and (ii) terminate the lending obligations, if
any, of Lender hereunder unless and until Lender shall reinstate same in
writing.

     7.3 Right of Setoff. Upon the occurrence and during the continuance of any
Event of Default, or if the Borrower becomes insolvent, however evidenced,
Lender is

-33-



--------------------------------------------------------------------------------



 



hereby authorized at any time and from time to time, without prior notice to
Borrower (any such notice being expressly waived by the Borrower), to setoff and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by Lender to or
for the credit or the account of Borrower against any and all of the
Obligations, irrespective of whether or not Lender shall have made any demand
under this Agreement or the Notes and although such Obligations may be
unmatured. Lender agrees promptly to notify Borrower after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of Lender under this Section
7.3 are in addition to other rights and remedies (including, without limitation,
other rights of setoff) which Lender may have.

     7.4 Delegation of Duties and Rights. Lender may perform any of its duties
or exercise any of its Rights under the Loan Papers by or through its officers,
directors, employees, attorneys, agents or other representatives.

     7.5 Lender Not in Control. None of the covenants or other provisions
contained in this Agreement or the other Loan Papers shall, or shall be deemed
to, give Lender the Right to exercise control over the affairs or management of
the Borrower.

     7.6 Waivers by Lender. The acceptance by Lender at any time and from time
to time of part payment on the Obligations shall not be deemed to be a waiver of
any Event of Default then existing. No waiver by Lender of any Event of Default
shall be deemed to be a waiver of any other then-existing or subsequent Event of
Default. No delay or omission by Lender in exercising any Right under this
Agreement or any of the other Loan Papers shall impair such Right or be
construed as a waiver thereof or any acquiescence therein.

     7.7 Cumulative Rights. All Rights available to Lender under this Agreement
and the other Loan Papers are cumulative of, and in addition to, all other
Rights available to Lender at law or in equity. The exercise or partial exercise
of any such Right shall not preclude the exercise of any other Right under the
Loan Papers or otherwise.

     7.8 Expenditures by Lender. All court costs, reasonable attorneys’ fees,
other costs of collection, and other sums spent by Lender pursuant to the
exercise of any Right provided herein shall be payable to Lender on demand,
shall become part of the Obligations, and shall bear interest at a rate per
annum two percent (2%) above the Prime Rate on each such amount commencing on
the date notice of such claims, judgments, costs, charges or attorneys’ fees is
given to Borrower by Lender until the date paid by Borrower.

ARTICLE VIII
Miscellaneous

     8.1 Survival of Representations and Warranties. All representations and
warranties of the Borrower made herein, in the other Loan Papers to which it is
a party and in any document, certificate or statement delivered pursuant hereto
or in

34



--------------------------------------------------------------------------------



 



connection herewith shall survive the execution and delivery of this Agreement
and the Notes.

     8.2 Communications. Unless specifically otherwise provided, whenever any
Loan Paper requires or permits any consent, approval, notice, request, or demand
from one party to another, such communication must be in writing (which may be
by cable, telex, telecopy, fax or other similar means of remote facsimile
transmission) to be effective and shall be deemed to have been given on the day
actually delivered or, if mailed, on the third day (or if such third day is not
a Business Day, then on the next succeeding Business Day) after it is enclosed
in an envelope, addressed to the party to be notified at the address stated
below, properly stamped, sealed, and deposited in the appropriate official
postal service. Until changed by notice pursuant hereto, the address of each
party for purposes of this Agreement is as follows:

 
BORROWER:
 
Natural Gas Services Group, Inc.
2911 S. CR 1260
Midland, Texas 79706
Attn. Earl Wait
Facsimile Number for Notice: (432) 563-5567
 
          or
 
LENDER:
 
Western National Bank
500 W. Wall, Suite 100
Midland, Texas 79701
Attn: Scott A. Lovett
Facsimile Number for Notice: (432) 570-9567

     8.3 Successors and Assigns.

          (a) All covenants and agreements contained by or on behalf of the
Borrowers in this Agreement, the Notes and the other Loan Papers shall bind its
respective successors and assigns and shall inure to the benefit of the Bank and
its successors and assigns. The Borrowers shall not, however, have the right to
assign any of its respective rights hereunder or any interest herein without the
prior written consent of Lender and Lender shall not be obligated to make any
Loan hereunder to any Person other than the Borrowers.

          (b) Lender may sell, without the consent of the Borrowers or the
Guarantor, a participation interest to any financial institution or
institutions, and such financial institution or institutions may further sell a
participation interest (undivided or divided) in, the Loan made to the Borrowers
hereunder and the Lender’s rights and benefits under this Agreement, the Notes
and the other Loan Papers and to the extent of that participation, such
participant or participants shall have, without limitation, the same rights and
benefits against the Borrower as it or they would have had if participation of
such participant or participants were the Lender making the

-35-



--------------------------------------------------------------------------------



 



loans to the Borrowers hereunder, provided, however, that (i) the Lender’s
obligations under this Agreement shall remain unmodified and fully effective and
enforceable against the Lender, (ii) the Lender shall remain the holder of the
Notes for all purposes of this Agreement, and (iii) the Borrower shall continue
to deal solely and directly with the Lender in connection with the Lender’s
rights and obligations under this Agreement.

          (c) Lender may, without the consent of the Borrower or the Guarantor,
assign to one or more banks or other persons all or a portion of the Lender’s
rights and obligations under this Agreement (including, without limitation, all
or a portion of the indebtedness owing to it from the Borrower and the Notes and
the other Loan Papers held by it). Upon any such assignment, from and after the
effective date specified in such assignment (i) the assignee thereunder shall be
a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such assignment, have the rights and obligations
of the Bank hereunder, and (ii) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such assignment, relinquish its rights and be released from its obligations
under this Agreement (and, in the case of an assignment covering all of the
remaining portion of the Lender’s rights and obligations under this Agreement,
the Lender shall cease to be a party hereto).

          (d) Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Agreement disclose to the
assignee or participant or proposed assignee or participant, any information
relating to the Borrower or the Guarantor.

     8.4 Governing Law. THIS AGREEMENT AND THE OTHER LOAN PAPERS SHALL BE DEEMED
TO BE CONTRACTS MADE UNDER, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAWS OF THE STATE OF TEXAS; PROVIDED, HOWEVER, THAT THE RIGHTS
PROVIDED IN ANY LOAN PAPER WITH REFERENCE TO PROPERTIES COVERED THEREBY THAT ARE
SITUATED IN OTHER STATES MAY BE GOVERNED BY THE LAWS OF SUCH OTHER STATES, AND
PROVIDED, FURTHER, THAT THE LAWS PERTAINING TO THE ALLOWABLE RATES OF INTEREST
MAY, FROM TIME TO TIME, BE GOVERNED BY THE LAWS OF THE UNITED STATES OF AMERICA.

     8.5 Usury Savings Clause. It is the intention of the parties hereto that
Lender shall conform strictly to usury laws applicable to it. Accordingly, if
the transactions contemplated hereby would be usurious as to Lender under laws
applicable to it (including the laws of the United States of America and the
State of Texas or any other jurisdiction whose laws may be mandatorily
applicable to Lender notwithstanding the other provisions hereof), then, in that
event, notwithstanding anything to the contrary in the Notes, this Agreement or
any other Loan Paper or other agreement entered into in connection with or as
security for the Notes, (i) the aggregate of all consideration which is
contracted for, taken, reserved, charged or received by Lender under the Notes,
this Agreement or any other Loan Paper or agreement entered into in connection
with or as security for the Notes shall under no circumstances exceed the
maximum amount allowed by such applicable law, and any excess shall be credited
by Lender on the principal amount of the Obligations to

36



--------------------------------------------------------------------------------



 



Lender (or, to the extent that the principal amount of the Obligations shall
have been or would thereby be paid in full, refunded by Lender to the Borrower);
and (ii) in the event that the maturity of the Notes is accelerated by reason of
an Event of Default under this Agreement or otherwise, or in the event of any
prepayment, then such consideration that constitutes interest under law
applicable to Lender may never include more than the maximum amount allowed by
such applicable law, and excess interest, if any, provided for in the Notes,
this Agreement or otherwise shall be cancelled automatically by Lender as of the
date of such acceleration of prepayment and, if theretofore paid, shall be
credited by Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of such Obligations shall have been or would thereby
be paid in full, refunded by Lender to the Borrower).

     To the extent that Texas Finance Code Section 303.002 is relevant to Lender
for the purposes of determining the Highest Lawful Rate, the applicable rate
ceiling under such provisions shall be determined by the indicated (weekly) rate
ceiling from time to time in effect, subject to Lender’s right subsequently to
change such method in accordance with applicable law. Notwithstanding anything
to the contrary contained herein or in any of the other Loan Papers, it is not
the intention of the Lender to accelerate the maturity of any interest that has
not accrued at the time of such acceleration or to collect unearned interest at
the time of such acceleration.

     8.6 Severability. If one or more of the provisions contained herein or in
the Notes or any of the other Loan Papers shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, the
Notes or any of the other Loan Papers.

     8.7 Non-Waiver. No Advance hereunder shall constitute a waiver of the
representations, warranties, conditions or agreements of Borrower or of any of
the conditions of Lender’s obligations to make further Advances. If Borrower is
unable to satisfy any such representation, warranty, condition or agreement, no
such Advance shall have the effect of precluding Lender from thereafter
declaring such inability to be an Event of Default as hereinabove provided.

     8.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute one and the same instrument.

     8.9 Amendments and Waivers. Neither this Agreement, the Notes nor any of
the other Loan Papers may be amended or waived orally, but only by an instrument
in writing signed by Borrower and Lender (and/or any other person which is a
party to the Loan Paper being amended or waived).

     8.10 Terms and Headings. Terms used herein but not defined shall have the
meanings accorded them under generally accepted accounting principles, or the
Texas Uniform Commercial Code, as appropriate. All headings used herein are for
convenience and reference purposes only and shall not affect the substance of
this Agreement.

-37-



--------------------------------------------------------------------------------



 



     8.11 Conflicts. If there is ever a conflict between any of the terms,
conditions, representations, warranties or covenants contained in this Agreement
and the terms, conditions, representations, warranties or covenants in any of
the other Loan Papers executed by the Borrower, the provisions of this Agreement
shall govern and control; provided, however, the fact that any term, condition,
representation, warranty or covenant contained in such other Loan Paper is not
contained herein shall not be, or be deemed to be, a conflict.

     8.12 Environmental Indemnity. Borrower hereby agrees to defend, indemnify,
pay and hold Lender and its officers, directors, employees and agents (each, an
“Indemnitee”) harmless from and against, and shall reimburse each Indemnitee
for, any and all loss, claim, liability, damages, injunctive relief, penalty,
judgment, suit, obligation, injury to persons, property or natural resources,
cost, expense or disbursement of any kind or nature whatsoever including,
without limitation, attorneys’ fees and costs attributable to any action or
cause of action (whether or not each Indemnitee shall be designated a party
thereto), arising, directly or indirectly, in whole or in part, out of the
release or presence, or alleged release or alleged presence, or any Hazardous
Substance, at, on, or under, surrounding or in connection with any of the real
property owned or leased by Borrower (“Premises”), or any portion thereof,
whether foreseeable or unforeseeable, regardless of the source of such release
and regardless of when such release occurred or such presence is discovered. The
foregoing indemnity includes, without limitation, all cost in law or in equity
of removal, remediation of any kind and disposal of any such Hazardous
Substance, all costs of determining whether the Premises are in compliance, and
causing the Premises to be in compliance, with all Requirements of Law relating
to Hazardous Substances, all costs associated with claims for damages to
persons, property or natural resources, and each Indemnitee’s consultants’ fees
(including attorneys’ fees and costs) and court costs. The obligations of
Borrower under this indemnity shall survive the repayment of the Notes and shall
be independent of the obligations of Borrower to the Indemnitees in connection
with the Notes. The rights of each Indemnitee under this indemnity shall be in
addition to any other rights and remedies of such Indemnitee under any guaranty
or any document or instrument now or hereafter executed in connection with this
Agreement, the Notes, the Loan Papers or at law or in equity.

     8.13 Renewal, Extension or Rearrangement. All provisions of this Agreement
and any of the other Loan Papers relating to the Notes or any other Obligations
shall apply with equal force and effect to each and all promissory notes
hereafter executed which in whole or in part represent a renewal, extension for
any period, increase or rearrangement of any part of the Obligations originally
represented by the Notes or any part of such other Obligations.

     8.14 Direct Benefit. The loans hereunder and any additional loans are for
the direct benefit of each of the Borrower and its Subsidiaries and the loans
hereunder will be used by them for general working capital purposes. The
Borrower and its Subsidiaries are engaged as an integrated group in the
manufacturing, leasing and financing of industrial equipment and systems for the
oil and gas industry and other industries, and any benefits to the Borrower or
any of its Subsidiaries are a benefit to all of them, both directly or
indirectly, inasmuch as the successful operation and

38



--------------------------------------------------------------------------------



 



condition of the Borrower and its Subsidiaries is dependent upon the continued
successful performance of the functions of the integrated group as a whole.

     8.15 Waivers. No course of dealing on the part of the Lender, its officers,
employees, consultants or agents, nor any failure or delay by the Lender with
respect to exercising any right, power or privilege of the Lender under this
Agreement, the Notes or any other Loan paper shall operate as a waiver thereof,
except as otherwise provided in Section 8.9 hereof.

     8.16 Cumulative Rights. Rights and remedies of the Lender under this
Agreement, the Notes and the other Loan Papers shall be cumulative, and the
exercise or partial exercise of any such right or remedy shall not preclude the
exercise of any other right or remedy.

     8.17 Governmental Regulation. Anything contained herein to the contrary
notwithstanding, the Lender shall not be obligated to extend credit to the
Borrower in an amount in violation of any limitation or prohibition provided by
any applicable statute or regulation.

     8.18 Exhibits. The exhibits, annexes and schedules attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits, annexes and schedules
and the provisions of this Agreement, the provisions of this Agreement shall
prevail. All capitalized terms used in such exhibits, annexes and schedules, but
not defined therein, shall have the same meanings as given to such terms in this
Agreement.

     THIS AGREEMENT AND THE OTHER LOAN PAPERS REPRESENT THE ENTIRE AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

     EXECUTED EFFECTIVE as of the date first above written.

                 
 
  BORROWER:        
 
               
 
  NATURAL GAS SERVICES GROUP, INC.        
 
               
 
  By        /s/ Stephen C. Taylor        
 
               
 
           Stephen C. Taylor, President        
 
               
 
      GUARANTOR:        
 
               
 
      Screw Compression Systems, Inc.        
 
               
 
  By:        /s/ Paul D. Hensley        
 
               
 
           Paul D. Hensley, President        

-39-



--------------------------------------------------------------------------------



 



                 
 
  LENDER:        
 
               
 
  WESTERN NATIONAL BANK        
 
               
 
  By:         /s/ Scott A. Lovett        
 
               
 
           Scott A. Lovett, Executive        
 
           Vice President        

40



--------------------------------------------------------------------------------



 



GROSS ASSETS AVAILABLE FOR BORROWING BASE CALCULATION

FOR THE MONTH ENDED                     , 200__

Borrowing Base Calculation:

         
A.
  Trade Accounts Receivable of Borrower and Guarantor(1)   $                    
 
       
B.
  Less Trade Accounts Receivable of Borrower and Guarantor over 90 days  
$                    
 
       
C.
  Net Allowable Accounts Receivable of Borrower and Guarantor (A-B)  
$                    
 
       
D.
  Lease Receivable(2)   $                    
 
       
E.
  Total Accounts Receivable of Borrower and Guarantor (C+D)  
$                    
 
       
F.
  Discounted Receivables of Borrower and Guarantor (E x 75%)  
$                    
 
       
G.
  Leased equipment at NBV   $                    
 
       
H.
  Discounted equipment (G x 70%)   $                    
 
       
I.
  Work in Process   $                    
 
       
J.
  Inventory of Borrower and Guarantor(3)   $                    
 
       
K.
  Total Inventory of Borrower and Guarantor (I+J)   $                    
 
       
L.
  Discounted Inventory of Borrower and Guarantor (K x 50%)  
$                    
 
       
M.
  Borrowing Base (F+H+L)   $                    
 
       
N.
  Less Principal Balance of Term Promissory Notes   $(                    )
 
       
O.
  Amount Available for Advance Under the Advance Note, Multiple Advance Term
Promissory Notes and Revolving Line of Credit Promissory Note(4  
$                    
 
       
P.
  Less Maximum Permitted Advances under the Advance Note and Multiple Advance
Term Promissory Notes   $(                    )
 
       
Q.
  Amount Available for Advance under Revolving Line of Credit Promissory Note(4)
  $                    
 
       
R.
  Less Principal Balance of the Revolving Line of Credit Promissory Note  
$(                    )
 
       
S.
  Borrowing Base Excess or Deficit (Q-R)   $                    

 



--------------------------------------------------------------------------------



 



(1)   For purposes of the Borrowing Base calculation pursuant hereto and the
Fourth Amended and Restated Loan Agreement to which this Report is delivered,
“Trade Accounts Receivable” means the face amount (less maximum discounts,
credits and allowances that may be taken by or granted to account debtors in
connection therewith) of Borrower’s and Guarantor’s trade accounts receivable,
all as determined in accordance with generally accepted accounting principles.  
(2)   Includes, without limitation, leases of equipment to third parties and
classified as sales-type leases or operating leases.   (3)   “Inventory” means
all inventory, wherever located, in which the Borrower has any right, title or
interest, including, without limitation, all goods and other personal property
owned by the Borrower or Guarantor which are held for sale or lease or are
furnished or are to be furnished under a contract of service or which constitute
raw materials, work in process or materials used or consumed or to be used or
consumed in the business of the Borrower or Guarantor, or in the processing,
packaging or shipping of the same, and all finished goods, including, but not
limited to all inventory classified as such on a consolidated balance sheet of
Borrower or Guarantor.   (4)   Subject to the limitation of Section 2.1 of the
Fourth Amended and Restated Loan Agreement.

             
Dated:
           
 
       
 
            Prepared by:        
 
         
Name:
           
 
     
Title:
           
 
     

2



--------------------------------------------------------------------------------



 



MULTIPLE ADVANCE TERM PROMISSORY NOTE

     
$1,500,000.00
  March 14, 2005

     FOR VALUE RECEIVED, in the manner, on the dates and in the amounts herein
stipulated, NATURAL GAS SERVICES GROUP, INC., a Colorado corporation (the
“Borrower”), hereby promises and agrees to pay to the order of WESTERN NATIONAL
BANK, a national banking association (the “Lender”), in Midland, Midland County,
Texas, the principal sum of ONE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($1,500,000.00) or, if less, the aggregate unpaid principal amount outstanding
hereunder, in lawful money of the United States of America, which shall be legal
tender in payment of all debts and dues, public and private, at the time of
payment, together with interest on the unpaid principal amount hereof from time
to time outstanding until maturity at a rate per annum which shall from day to
day be equal to the lesser of (a) a rate per annum (the “Established Rate”)
equal to the greater of (i) one percent (1.00%) over the Prime Rate in effect
from day to day, or (ii) six and one-quarter percent (6.25%), or (b) the Highest
Lawful Rate, in each case calculated on the basis of actual days elapsed, but
computed as if each calendar year consisted of 360 days. Each change in the rate
of interest charged under this Multiple Advance Term Promissory Note (this
“Note”) shall, subject to the terms hereof, become effective, without notice to
Borrower, upon the effective date of each change in the Established Rate or the
Highest Lawful Rate, as the case may be. Notwithstanding the foregoing, if at
any time the Established Rate exceeds the Highest Lawful Rate, the rate of
interest on this Note shall be limited to the Highest Lawful Rate, but any
subsequent reductions in the Established Rate shall not reduce the rate of
interest hereon below the Highest Lawful Rate until the total amount of interest
accrued hereon approximately equals the amount of interest which would have
accrued hereon if the Established Rate had at all times been in effect. In the
event that at maturity (stated or by acceleration), or at final payment of this
Note, the total amount of interest paid or accrued hereon is less than the
amount of interest which would have accrued if the Established Rate had at all
times been in effect, then, at such time and to the extent permitted by
applicable laws, Borrower shall pay to Lender an amount equal to the difference
between (a) the lesser of the amount of interest which would have accrued if the
Established Rate had at all times been in effect or the amount of interest which
would have accrued if the Highest Lawful Rate had at all times been in effect,
and (b) the amount of interest actually paid or accrued on this Note. Interest
calculations may be made ten (10) days prior to any interest installment due
date under this Note, in which event, if there is an adjustment in the interest
rate in accordance with the terms hereof during such ten-day period, then
Borrower shall subsequently, on demand, pay to Lender any underpayment, or
Lender shall pay to Borrower, any overpayment, as the case may be, as a result
of any adjustment during such ten-day period.

     This Note is the $1,500,000.00 Multiple Advance Term Promissory Note
referred to in the Fourth Amended and Restated Loan Agreement, dated as of
March 14, 2005 (said Fourth Amended and Restated Loan Agreement, as the same may
be amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among Borrower, the Guarantor thereto and the Lender, and is
subject to the terms and conditions thereof. Reference is made to the Loan

1



--------------------------------------------------------------------------------



 



Agreement for provisions for the disbursement of funds hereunder and for a
further statement of the rights, remedies, powers, privileges, benefits, duties
and obligations of Borrower, Guarantor and Lender under the Loan Agreement and
this Note. Terms used herein which are defined in the Loan Agreement shall have
such defined meanings unless otherwise defined herein. The holder of this Note
shall be entitled to the benefits of the Loan Agreement.

     Subject to the terms hereof and of the Loan Agreement, from the date of
this Note until maturity, the Lender will make Advances and Subsequent Advances
under this Note in accordance with the provisions of the Loan Agreement. The
aggregate principal amount of all such Advances as may be made by the Lender to
the Borrower under this Note shall never exceed One Million Five Hundred
Thousand and No/100 Dollars ($1,500,000.00).

     The principal of this Note shall be due and payable in sixty (60) monthly
installments commencing on May 1, 2005, and thereafter on the first (1st) day of
each succeeding month, to and including April 1, 2010, as follows: (a) the first
(1st) through twelfth (12th) installments shall each be in the amount of
$16,666.00; (b) the thirteenth (13th) through fifty-ninth (59th) installments
shall each be in the amount of $31,250.00; and (c) the final installment in an
amount equal to all remaining unpaid principal and accrued and unpaid interest
shall be due and payable on April 1, 2010. Interest computed on the unpaid
balance of this Note shall be due and payable monthly as it accrues, on the same
dates as, but in addition to, each installment of principal. All payments and
prepayments shall be applied first to accrued and unpaid interest, and the
balance to principal. Partial prepayments of principal shall be applied to the
installments of principal thereof in the inverse order of their maturity. All of
the past due principal and accrued interest hereunder shall, at the option of
Lender, bear interest from maturity (stated or by acceleration) until paid at a
rate per annum equal to the Highest Lawful Rate.

     This Note is secured as provided in the Loan Agreement and in the other
Loan Papers, to which reference is hereby made for a description of the
properties and assets in which a lien and security interest has been granted,
the nature and extent of the security, the terms and conditions upon which the
liens and security interests were granted and the rights of the holder of this
Note with respect thereto.

     Time is of the essence of this Note. Upon the occurrence of any one or more
of the Events of Default specified in the Loan Agreement (after expiration of
any applicable notice and cure periods), all amounts then remaining unpaid on
(a) this Note, (b) the Multiple Advance Term Promissory Note dated March 14,
2005, from Borrower to Lender in the original principal amount of
$10,000,000.00; (c) the Term Promissory Note dated January 3, 2005, from
Borrower to Lender in the original principal amount of $8,000,000.00; (d) the
Promissory Term Note dated January 3, 2005, from Screw Compression Systems,
Inc., to Lender in the original principal amount of $1,415,836.00; (e) the
Revolving Line of Credit Note dated January 3, 2005, from Borrower to Lender in
the original principal amount of $2,000,000.00; (f) the Term Promissory Note
dated November 3, 2003, from Borrower to Lender in the original principal amount
of $7,512,109.00 as modified by that certain Modification Agreement dated
January 3, 2005, and (g) the Advance Term Promissory Note dated November 3,
2003, from Borrower to Lender in the original principal mount of

-2



--------------------------------------------------------------------------------



 



$10,000,000.00 as modified by that certain Modification Agreement, dated
effective as of December 15, 2004, shall become, or may be declared to be,
immediately due and payable, all as provided therein.

     Borrower and any and all co-makers, endorsers, guarantors and sureties
severally waive notice (including, but not limited to, notice of protest, notice
of dishonor, notice of intent to accelerate and notice of acceleration), demand,
presentment for payment, protest, diligence in collecting or bringing suit and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to them or any of them, and each agrees that his, her or its liability on
or with respect to this Note shall not be affected, diminished or impaired by
any (a) release of any security at any time existing for this Note,
(b) substitution for any security at any time existing for this Note, or
(c) failure to perfect (or to maintain perfection of) any lien on or security
interest in any such security, in each case in whole or in part, with or without
notice, before or after maturity.

     It is the intention of Borrower and Lender that Lender shall conform
strictly to usury laws applicable to it. Accordingly, if the transactions
contemplated by the Loan Agreement and this Note would be usurious as to Lender
under laws applicable to it (including the laws of the United States of America
and the State of Texas or any other jurisdiction whose laws may be mandatorily
applicable to Lender notwithstanding the other provisions of the Loan Agreement
and this Note), then, in that event, notwithstanding anything to the contrary in
this Note, the Loan Agreement or any other Loan Paper or other agreement entered
into in connection with or as security for this Note, (i) the aggregate of all
consideration which is contracted for, taken, reserved, charged or received by
Lender under this Note, the Loan Agreement or any other Loan Paper or agreement
entered into in connection with or as security for this Note shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be credited by Lender on the principal amount of the Obligations to
Lender (or, to the extent that the principal amount of the Obligations shall
have been or would thereby be paid in full, refunded by Lender to the Borrower);
and (ii) in the event that the maturity of this Note is accelerated by reason of
an Event of Default under the Loan Agreement or otherwise, or in the event of
any prepayment, then such consideration that constitutes interest under law
applicable to Lender may never include more than the maximum amount allowed by
such applicable law, and excess interest, if any, provided for in this Note, the
Loan Agreement or otherwise shall be cancelled automatically by Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of such Obligations shall have been or would thereby
be paid in full, refunded by Lender to the Borrower).

     To the extent that Texas Finance Code Section 303.002 is relevant to Lender
for the purposes of determining the Highest Lawful Rate, the applicable rate
ceiling under such provisions shall be determined by the indicated (weekly) rate
ceiling from time to time in effect, subject to Lender’s right subsequently to
change such method in accordance with applicable law. Notwithstanding anything
to the contrary contained herein or in any of the other Loan Papers, it is not
the intention of the

3



--------------------------------------------------------------------------------



 



Lender to accelerate the maturity of any interest that has not accrued at the
time of such acceleration or to collect unearned interest at the time of such
acceleration.

     This Note is performable and payable in the County of Midland, State of
Texas, and shall be construed in accordance with, and governed by, the laws of
the State of Texas; provided, however, that the laws pertaining to allowable
rates of interest may, from time to time, be governed by the laws of the United
States of America.

     THIS NOTE, THE LOAN AGREEMENT AND THE OTHER LOAN PAPERS REPRESENT THE
ENTIRE AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

            NATURAL GAS SERVICES GROUP, INC.
      By:        /s/ Stephen C. Taylor              Stephen C. Taylor,
President   

-4



--------------------------------------------------------------------------------



 



         

MULTIPLE ADVANCE TERM PROMISSORY NOTE

     
$10,000,000.00
  March 14, 2005

     FOR VALUE RECEIVED, in the manner, on the dates and in the amounts herein
stipulated, NATURAL GAS SERVICES GROUP, INC., a Colorado corporation (the
“Borrower”), hereby promises and agrees to pay to the order of WESTERN NATIONAL
BANK, a national banking association (the “Lender”), in Midland, Midland County,
Texas, the principal sum of TEN MILLION AND NO/100 DOLLARS ($10,000,000.00) or,
if less, the aggregate unpaid principal amount outstanding hereunder, in lawful
money of the United States of America, which shall be legal tender in payment of
all debts and dues, public and private, at the time of payment, together with
interest on the unpaid principal amount hereof from time to time outstanding
until maturity at a rate per annum which shall from day to day be equal to the
lesser of (a) a rate per annum (the “Established Rate”) equal to the greater of
(i) one percent (1.00%) over the Prime Rate in effect from day to day, or
(ii) six and one-quarter percent (6.25%), or (b) the Highest Lawful Rate, in
each case calculated on the basis of actual days elapsed, but computed as if
each calendar year consisted of 360 days. Each change in the rate of interest
charged under this Multiple Advance Term Promissory Note (this “Note”) shall,
subject to the terms hereof, become effective, without notice to Borrower, upon
the effective date of each change in the Established Rate or the Highest Lawful
Rate, as the case may be. Notwithstanding the foregoing, if at any time the
Established Rate exceeds the Highest Lawful Rate, the rate of interest on this
Note shall be limited to the Highest Lawful Rate, but any subsequent reductions
in the Established Rate shall not reduce the rate of interest hereon below the
Highest Lawful Rate until the total amount of interest accrued hereon
approximately equals the amount of interest which would have accrued hereon if
the Established Rate had at all times been in effect. In the event that at
maturity (stated or by acceleration), or at final payment of this Note, the
total amount of interest paid or accrued hereon is less than the amount of
interest which would have accrued if the Established Rate had at all times been
in effect, then, at such time and to the extent permitted by applicable laws,
Borrower shall pay to Lender an amount equal to the difference between (a) the
lesser of the amount of interest which would have accrued if the Established
Rate had at all times been in effect or the amount of interest which would have
accrued if the Highest Lawful Rate had at all times been in effect, and (b) the
amount of interest actually paid or accrued on this Note. Interest calculations
may be made ten (10) days prior to any interest installment due date under this
Note, in which event, if there is an adjustment in the interest rate in
accordance with the terms hereof during such ten-day period, then Borrower shall
subsequently, on demand, pay to Lender any underpayment, or Lender shall pay to
Borrower, any overpayment, as the case may be, as a result of any adjustment
during such ten-day period.

     This Note is the $10,000,000.00 Multiple Advance Term Promissory Note
referred to in the Fourth Amended and Restated Loan Agreement, dated as of
March 14, 2005 (said Fourth Amended and Restated Loan Agreement, as the same may
be amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among Borrower, the Guarantor thereto and the Lender, and is
subject to the terms and conditions thereof. Reference is made to the Loan

 



--------------------------------------------------------------------------------



 



Agreement for provisions for the disbursement of funds hereunder and for a
further statement of the rights, remedies, powers, privileges, benefits, duties
and obligations of Borrower, Guarantor and Lender under the Loan Agreement and
this Note. Terms used herein which are defined in the Loan Agreement shall have
such defined meanings unless otherwise defined herein. The holder of this Note
shall be entitled to the benefits of the Loan Agreement.

     Subject to the terms hereof and of the Loan Agreement, from the date of
this Note until maturity, the Lender will make Advances and Subsequent Advances
under this Note in accordance with the provisions of the Loan Agreement. The
aggregate principal amount of all such Advances as may be made by the Lender to
the Borrower under this Note shall never exceed Ten Million and No/100 Dollars
($10,000,000.00).

     Interest only on this Note shall be due and payable on the first (1st) day
of each month, commencing May 1, 2005, and continuing on the first (1st) day of
each succeeding month, to and including April 1, 2006. The principal of this
Note shall be due and payable in (a) fifty-nine (59) consecutive monthly
installments which shall each be in an amount equal to one-sixtieth (1/60th) of
the outstanding principal of this Note on May 1, 2006, with the first such
installment being due and payable on May 1, 2006, and a like installment being
due and payable on the first (1st) day of each succeeding month, to and
including March 1, 2011; and (b) one final installment in an amount equal to all
remaining unpaid principal and accrued and unpaid interest on this Note shall be
due and payable on April 1, 2011. Interest computed on the unpaid balance of
this Note, shall be due and payable monthly as it accrues, on the same dates as,
but in addition to, each installment of principal. All payments and prepayments
shall be applied first to accrued and unpaid interest, and the balance to
principal. Partial prepayments of principal shall be applied to the installments
of principal thereof in the inverse order of their maturity. All of the past due
principal and accrued interest hereunder shall, at the option of Lender, bear
interest from maturity (stated or by acceleration) until paid at a rate per
annum equal to the Highest Lawful Rate.

     This Note is secured as provided in the Loan Agreement and in the other
Loan Papers, to which reference is hereby made for a description of the
properties and assets in which a lien and security interest has been granted,
the nature and extent of the security, the terms and conditions upon which the
liens and security interests were granted and the rights of the holder of this
Note with respect thereto.

     Time is of the essence of this Note. Upon the occurrence of any one or more
of the Events of Default specified in the Loan Agreement (after expiration of
any applicable notice and cure periods), all amounts then remaining unpaid on
(a) this Note, (b) the Multiple Advance Term Promissory Note dated March 14,
2005, from Borrower to Lender in the original principal amount of $1,500,000.00;
(c) the Term Promissory Note dated January 3, 2005, from Borrower to Lender in
the original principal amount of $8,000,000.00; (d) the Promissory Term Note
dated January 3, 2005, from Screw Compression Systems, Inc., to Lender in the
original principal amount of $1,415,836.00; (e) the Revolving Line of Credit
Note dated January 3, 2005, from Borrower to Lender in the original principal
amount of $2,000,000.00; (f) the Term Promissory Note dated November 3, 2003,
from Borrower to Lender in the original principal amount of $7,512,109.00 as
modified by that certain Modification

2



--------------------------------------------------------------------------------



 



Agreement dated January 3, 2005, and (g) the Advance Term Promissory Note dated
November 3, 2003, from Borrower to Lender in the original principal mount of
$10,000,000.00 as modified by that certain Modification Agreement, dated
effective as of December 15, 2004, shall become, or may be declared to be,
immediately due and payable, all as provided therein.

     Borrower and any and all co-makers, endorsers, guarantors and sureties
severally waive notice (including, but not limited to, notice of protest, notice
of dishonor, notice of intent to accelerate and notice of acceleration), demand,
presentment for payment, protest, diligence in collecting or bringing suit and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to them or any of them, and each agrees that his, her or its liability on
or with respect to this Note shall not be affected, diminished or impaired by
any (a) release of any security at any time existing for this Note,
(b) substitution for any security at any time existing for this Note, or
(c) failure to perfect (or to maintain perfection of) any lien on or security
interest in any such security, in each case in whole or in part, with or without
notice, before or after maturity.

     It is the intention of Borrower and Lender that Lender shall conform
strictly to usury laws applicable to it. Accordingly, if the transactions
contemplated by the Loan Agreement and this Note would be usurious as to Lender
under laws applicable to it (including the laws of the United States of America
and the State of Texas or any other jurisdiction whose laws may be mandatorily
applicable to Lender notwithstanding the other provisions of the Loan Agreement
and this Note), then, in that event, notwithstanding anything to the contrary in
this Note, the Loan Agreement or any other Loan Paper or other agreement entered
into in connection with or as security for this Note, (i) the aggregate of all
consideration which is contracted for, taken, reserved, charged or received by
Lender under this Note, the Loan Agreement or any other Loan Paper or agreement
entered into in connection with or as security for this Note shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be credited by Lender on the principal amount of the Obligations to
Lender (or, to the extent that the principal amount of the Obligations shall
have been or would thereby be paid in full, refunded by Lender to the Borrower);
and (ii) in the event that the maturity of this Note is accelerated by reason of
an Event of Default under the Loan Agreement or otherwise, or in the event of
any prepayment, then such consideration that constitutes interest under law
applicable to Lender may never include more than the maximum amount allowed by
such applicable law, and excess interest, if any, provided for in this Note, the
Loan Agreement or otherwise shall be cancelled automatically by Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of such Obligations shall have been or would thereby
be paid in full, refunded by Lender to the Borrower).

     To the extent that Texas Finance Code Section 303.002 is relevant to Lender
for the purposes of determining the Highest Lawful Rate, the applicable rate
ceiling under such provisions shall be determined by the indicated (weekly) rate
ceiling from time to time in effect, subject to Lender’s right subsequently to
change such method in accordance with applicable law. Notwithstanding anything
to the contrary

-3-



--------------------------------------------------------------------------------



 



contained herein or in any of the other Loan Papers, it is not the intention of
the Lender to accelerate the maturity of any interest that has not accrued at
the time of such acceleration or to collect unearned interest at the time of
such acceleration.

     This Note is performable and payable in the County of Midland, State of
Texas, and shall be construed in accordance with, and governed by, the laws of
the State of Texas; provided, however, that the laws pertaining to allowable
rates of interest may, from time to time, be governed by the laws of the United
States of America.

     THIS NOTE, THE LOAN AGREEMENT AND THE OTHER LOAN PAPERS REPRESENT THE
ENTIRE AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

            NATURAL GAS SERVICES GROUP, INC.
      By:        /s/ Stephen C. Taylor              Stephen C. Taylor,
President   

4